Exhibit 10.7

 

TREE.COM, INC.

2008 STOCK AND ANNUAL INCENTIVE PLAN

 

Section 1.  Purpose; Definition

 

The purpose of this Plan is (a) to give the Company a competitive advantage in
attracting, retaining and motivating officers, employees, directors and/or
consultants and to provide the Company and its Subsidiaries and Affiliates with
a stock and incentive plan providing incentives directly linked to stockholder
value and (b) to assume and govern other awards pursuant to the adjustment of
awards granted under any IAC Long Term Incentive Plan (as defined in the
Employee Matters Agreement) in accordance with the terms of the Employee Matters
Agreement (“Adjusted Awards”).  Certain terms used herein have definitions given
to them in the first place in which they are used.  In addition, for purposes of
this Plan, the following terms are defined as set forth below:

 


(A)           “AFFILIATE” MEANS A CORPORATION OR OTHER ENTITY CONTROLLED BY,
CONTROLLING OR UNDER COMMON CONTROL WITH, THE COMPANY.


 


(B)           “APPLICABLE EXCHANGE” MEANS NASDAQ OR SUCH OTHER SECURITIES
EXCHANGE AS MAY AT THE APPLICABLE TIME BE THE PRINCIPAL MARKET FOR THE COMMON
STOCK.


 


(C)           “AWARD” MEANS AN OPTION, STOCK APPRECIATION RIGHT, RESTRICTED
STOCK, RESTRICTED STOCK UNIT, OR OTHER STOCK-BASED AWARD GRANTED OR ASSUMED
PURSUANT TO THE TERMS OF THIS PLAN, INCLUDING ADJUSTED AWARDS.


 


(D)           “AWARD AGREEMENT” MEANS A WRITTEN OR ELECTRONIC DOCUMENT OR
AGREEMENT SETTING FORTH THE TERMS AND CONDITIONS OF A SPECIFIC AWARD.


 


(E)           “BENEFICIAL OWNERSHIP” SHALL HAVE THE MEANING GIVEN IN RULE 13D-3
PROMULGATED UNDER THE EXCHANGE ACT.


 


(F)            “BOARD” MEANS THE BOARD OF DIRECTORS OF THE COMPANY.


 


(G)           “BONUS AWARD” MEANS A BONUS AWARD MADE PURSUANT TO SECTION 9.


 


(H)           “CAUSE” MEANS, UNLESS OTHERWISE PROVIDED IN AN AWARD AGREEMENT,
(I) “CAUSE” AS DEFINED IN ANY INDIVIDUAL AGREEMENT TO WHICH THE APPLICABLE
PARTICIPANT IS A PARTY, OR (II) IF THERE IS NO SUCH INDIVIDUAL AGREEMENT OR IF
IT DOES NOT DEFINE CAUSE:  (A) THE WILLFUL OR GROSS NEGLECT BY A PARTICIPANT OF
HIS EMPLOYMENT DUTIES; (B) THE PLEA OF GUILTY OR NOLO CONTENDERE TO, OR
CONVICTION FOR, THE COMMISSION OF A FELONY OFFENSE BY A PARTICIPANT; (C) A
MATERIAL BREACH BY A PARTICIPANT OF A FIDUCIARY DUTY OWED TO THE COMPANY OR ANY
OF ITS SUBSIDIARIES; (D) A MATERIAL BREACH BY A PARTICIPANT OF ANY
NONDISCLOSURE, NON-SOLICITATION OR NON-COMPETITION OBLIGATION OWED TO THE
COMPANY OR ANY OF ITS AFFILIATES; OR (E) BEFORE A CHANGE IN CONTROL, SUCH OTHER
EVENTS AS SHALL BE DETERMINED BY THE COMMITTEE AND SET FORTH IN A PARTICIPANT’S
AWARD AGREEMENT.  NOTWITHSTANDING THE GENERAL RULE OF SECTION 2(C), FOLLOWING A
CHANGE IN CONTROL, ANY DETERMINATION BY THE COMMITTEE AS TO WHETHER “CAUSE”
EXISTS SHALL BE SUBJECT TO DE NOVO REVIEW.


 

 

 

 

--------------------------------------------------------------------------------


 

 


(I)            “CHANGE IN CONTROL” HAS THE MEANING SET FORTH IN SECTION 10(C).


 


(J)            “CODE” MEANS THE INTERNAL REVENUE CODE OF 1986, AS AMENDED FROM
TIME TO TIME, AND ANY SUCCESSOR THERETO, THE TREASURY REGULATIONS THEREUNDER AND
OTHER RELEVANT INTERPRETIVE GUIDANCE ISSUED BY THE INTERNAL REVENUE SERVICE OR
THE TREASURY DEPARTMENT.  REFERENCE TO ANY SPECIFIC SECTION OF THE CODE SHALL BE
DEEMED TO INCLUDE SUCH REGULATIONS AND GUIDANCE, AS WELL AS ANY SUCCESSOR
PROVISION OF THE CODE.


 


(K)           “COMMISSION” MEANS THE SECURITIES AND EXCHANGE COMMISSION OR ANY
SUCCESSOR AGENCY.


 


(L)            “COMMITTEE” HAS THE MEANING SET FORTH IN SECTION 2(A).


 


(M)          “COMMON STOCK” MEANS COMMON STOCK, PAR VALUE $0.01 PER SHARE, OF
THE COMPANY.


 


(N)           “COMPANY” MEANS TREE.COM, INC., A DELAWARE CORPORATION, OR ITS
SUCCESSOR.


 


(O)           “DISABILITY” MEANS (I) “DISABILITY” AS DEFINED IN ANY INDIVIDUAL
AGREEMENT TO WHICH THE PARTICIPANT IS A PARTY, OR (II) IF THERE IS NO SUCH
INDIVIDUAL AGREEMENT OR IT DOES NOT DEFINE “DISABILITY,” (A) PERMANENT AND TOTAL
DISABILITY AS DETERMINED UNDER THE COMPANY’S LONG-TERM DISABILITY PLAN
APPLICABLE TO THE PARTICIPANT, OR (B) IF THERE IS NO SUCH PLAN APPLICABLE TO THE
PARTICIPANT OR THE COMMITTEE DETERMINES OTHERWISE IN AN APPLICABLE AWARD
AGREEMENT, “DISABILITY” AS DETERMINED BY THE COMMITTEE.  NOTWITHSTANDING THE
ABOVE, WITH RESPECT TO AN INCENTIVE STOCK OPTION, DISABILITY SHALL MEAN
PERMANENT AND TOTAL DISABILITY AS DEFINED IN SECTION 22(E)(3) OF THE CODE AND,
WITH RESPECT TO ALL AWARDS, TO THE EXTENT REQUIRED BY SECTION 409A OF THE CODE,
“DISABILITY” WITHIN THE MEANING OF SECTION 409A OF THE CODE.


 


(P)           “DISAFFILIATION” MEANS A SUBSIDIARY’S OR AFFILIATE’S CEASING TO BE
A SUBSIDIARY OR AFFILIATE FOR ANY REASON (INCLUDING, WITHOUT LIMITATION, AS A
RESULT OF A PUBLIC OFFERING, OR A SPINOFF OR SALE BY THE COMPANY, OF THE STOCK
OF THE SUBSIDIARY OR AFFILIATE) OR A SALE OF A DIVISION OF THE COMPANY AND ITS
AFFILIATES.


 


(Q)           “EBITA” MEANS FOR ANY PERIOD, OPERATING PROFIT (LOSS) PLUS
(I) AMORTIZATION, INCLUDING GOODWILL IMPAIRMENT, (II) AMORTIZATION OF NON-CASH
DISTRIBUTION AND MARKETING EXPENSE AND NON-CASH COMPENSATION EXPENSE,
(III) RESTRUCTURING CHARGES, (IV) NON-CASH WRITE-DOWNS OF ASSETS OR GOODWILL,
(V) CHARGES RELATING TO DISPOSAL OF LINES OF BUSINESS, (VI) LITIGATION
SETTLEMENT AMOUNTS AND (VII) COSTS INCURRED FOR PROPOSED AND COMPLETED
ACQUISITIONS.


 


(R)            “EBITDA” MEANS FOR ANY PERIOD, OPERATING PROFIT (LOSS) PLUS
(I) DEPRECIATION AND AMORTIZATION, INCLUDING GOODWILL IMPAIRMENT,
(II) AMORTIZATION OF NON-CASH DISTRIBUTION AND MARKETING EXPENSE AND NON-CASH
COMPENSATION EXPENSE, (III) RESTRUCTURING CHARGES, (IV) NON-CASH WRITE-DOWNS OF
ASSETS OR GOODWILL, (V) CHARGES RELATING TO DISPOSAL OF LINES OF BUSINESS,
(VI) LITIGATION SETTLEMENT AMOUNTS AND (VII) COSTS INCURRED FOR PROPOSED AND
COMPLETED ACQUISITIONS.


 

 

 

 

 

2

--------------------------------------------------------------------------------


 

 


(S)           “ELIGIBLE INDIVIDUALS” MEANS DIRECTORS, OFFICERS, EMPLOYEES AND
CONSULTANTS OF THE COMPANY OR ANY OF ITS SUBSIDIARIES OR AFFILIATES, AND
PROSPECTIVE EMPLOYEES AND CONSULTANTS WHO HAVE ACCEPTED OFFERS OF EMPLOYMENT OR
CONSULTANCY FROM THE COMPANY OR ITS SUBSIDIARIES OR AFFILIATES.


 


(T)            “EMPLOYEE MATTERS AGREEMENT” MEANS THE EMPLOYEE MATTERS AGREEMENT
BY AND AMONG IAC, TICKETMASTER, INTERVAL LEISURE GROUP, INC., HSN, INC. AND
TREE.COM, INC.


 


(U)           “EXCHANGE ACT” MEANS THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED FROM TIME TO TIME, AND ANY SUCCESSOR THERETO.


 


(V)           “FAIR MARKET VALUE” MEANS, UNLESS OTHERWISE DETERMINED BY THE
COMMITTEE, THE CLOSING PRICE OF A SHARE OF COMMON STOCK ON THE APPLICABLE
EXCHANGE ON THE DATE OF MEASUREMENT, OR IF SHARES WERE NOT TRADED ON THE
APPLICABLE EXCHANGE ON SUCH MEASUREMENT DATE, THEN ON THE NEXT PRECEDING DATE ON
WHICH SHARES WERE TRADED, ALL AS REPORTED BY SUCH SOURCE AS THE COMMITTEE MAY
SELECT.  IF THE COMMON STOCK IS NOT LISTED ON A NATIONAL SECURITIES EXCHANGE,
FAIR MARKET VALUE SHALL BE DETERMINED BY THE COMMITTEE IN ITS GOOD FAITH
DISCRETION, TAKING INTO ACCOUNT, TO THE EXTENT APPROPRIATE, THE REQUIREMENTS OF
SECTION 409A OF THE CODE.


 


(W)          “FREE-STANDING SAR” HAS THE MEANING SET FORTH IN SECTION 5(B).


 


(X)            “GRANT DATE” MEANS (I) THE DATE ON WHICH THE COMMITTEE BY
RESOLUTION SELECTS AN ELIGIBLE INDIVIDUAL TO RECEIVE A GRANT OF AN AWARD AND
DETERMINES THE NUMBER OF SHARES TO BE SUBJECT TO SUCH AWARD OR THE FORMULA FOR
EARNING A NUMBER OF SHARES OR CASH AMOUNT, (II) SUCH LATER DATE AS THE COMMITTEE
SHALL PROVIDE IN SUCH RESOLUTION OR (III) THE INITIAL DATE ON WHICH AN ADJUSTED
AWARD WAS GRANTED UNDER THE IAC LONG TERM INCENTIVE PLAN.


 


(Y)           “GROUP” SHALL HAVE THE MEANING GIVEN IN SECTION 13(D)(3) AND
14(D)(2) OF THE EXCHANGE ACT.


 


(Z)            “IAC” MEANS IAC/INTERACTIVECORP, A DELAWARE CORPORATION.


 


(AA)         “INCENTIVE STOCK OPTION” MEANS ANY OPTION THAT IS DESIGNATED IN THE
APPLICABLE AWARD AGREEMENT AS AN “INCENTIVE STOCK OPTION” WITHIN THE MEANING OF
SECTION 422 OF THE CODE, AND THAT IN FACT SO QUALIFIES.


 


(BB)         “INDIVIDUAL AGREEMENT” MEANS AN EMPLOYMENT, CONSULTING OR SIMILAR
AGREEMENT BETWEEN A PARTICIPANT AND THE COMPANY OR ONE OF ITS SUBSIDIARIES OR
AFFILIATES.


 


(CC)         “NASDAQ” MEANS THE NATIONAL ASSOCIATION OF SECURITIES DEALERS INC.
AUTOMATED QUOTATION SYSTEM.


 


(DD)         “NONQUALIFIED OPTION” MEANS ANY OPTION THAT IS NOT AN INCENTIVE
STOCK OPTION.


 

 

 

 

3

--------------------------------------------------------------------------------


 

 


(EE)         “OPTION” MEANS AN AWARD GRANTED UNDER SECTION 5.


 


(FF)           “PARTICIPANT” MEANS AN ELIGIBLE INDIVIDUAL TO WHOM AN AWARD IS OR
HAS BEEN GRANTED.


 


(GG)         “PERFORMANCE GOALS” MEANS THE PERFORMANCE GOALS ESTABLISHED BY THE
COMMITTEE IN CONNECTION WITH THE GRANT OF RESTRICTED STOCK, RESTRICTED STOCK
UNITS OR BONUS AWARDS OR OTHER STOCK-BASED AWARDS.  IN THE CASE OF
QUALIFIED-PERFORMANCE BASED AWARDS, (I) SUCH GOALS SHALL BE BASED ON THE
ATTAINMENT OF ONE OR ANY COMBINATION OF THE FOLLOWING:  SPECIFIED LEVELS OF
EARNINGS PER SHARE FROM CONTINUING OPERATIONS, NET PROFIT AFTER TAX, EBITDA,
EBITA, GROSS PROFIT, CASH GENERATION, UNIT VOLUME, MARKET SHARE, SALES, ASSET
QUALITY, EARNINGS PER SHARE, OPERATING INCOME, REVENUES, RETURN ON ASSETS,
RETURN ON OPERATING ASSETS, RETURN ON EQUITY, PROFITS, TOTAL STOCKHOLDER RETURN
(MEASURED IN TERMS OF STOCK PRICE APPRECIATION AND/OR DIVIDEND GROWTH), COST
SAVING LEVELS, MARKETING-SPENDING EFFICIENCY, CORE NON-INTEREST INCOME, CHANGE
IN WORKING CAPITAL, RETURN ON CAPITAL, AND/OR STOCK PRICE, WITH RESPECT TO THE
COMPANY OR ANY SUBSIDIARY, AFFILIATE, DIVISION OR DEPARTMENT OF THE COMPANY AND
(II) SUCH PERFORMANCE GOALS SHALL BE SET BY THE COMMITTEE WITHIN THE TIME PERIOD
PRESCRIBED BY SECTION 162(M) OF THE CODE AND RELATED REGULATIONS.  SUCH
PERFORMANCE GOALS ALSO MAY BE BASED UPON THE ATTAINING OF SPECIFIED LEVELS OF
COMPANY, SUBSIDIARY, AFFILIATE OR DIVISIONAL PERFORMANCE UNDER ONE OR MORE OF
THE MEASURES DESCRIBED ABOVE RELATIVE TO THE PERFORMANCE OF OTHER ENTITIES,
DIVISIONS OR SUBSIDIARIES.


 


(HH)         “PLAN” MEANS THIS TREE.COM, INC. 2008 STOCK AND ANNUAL INCENTIVE
PLAN, AS SET FORTH HEREIN AND AS HEREAFTER AMENDED FROM TIME TO TIME.


 


(II)           “PLAN YEAR” MEANS THE CALENDAR YEAR OR, WITH RESPECT TO BONUS
AWARDS, THE COMPANY’S FISCAL YEAR IF DIFFERENT.


 


(JJ)           “QUALIFIED PERFORMANCE-BASED AWARD” MEANS AN AWARD INTENDED TO
QUALIFY FOR THE SECTION 162(M) EXEMPTION, AS PROVIDED IN SECTION 11.


 


(KK)         “RESTRICTED STOCK” MEANS AN AWARD GRANTED UNDER SECTION 6.


 


(LL)           “RESTRICTED STOCK UNITS” MEANS AN AWARD GRANTED UNDER SECTION 7.


 


(MM)       “RESULTING VOTING POWER” SHALL MEAN THE OUTSTANDING COMBINED VOTING
POWER OF THE THEN OUTSTANDING VOTING SECURITIES ENTITLED TO VOTE GENERALLY IN
THE ELECTION OF DIRECTORS (OR EQUIVALENT GOVERNING BODY, IF APPLICABLE) OF THE
ENTITY RESULTING FROM A BUSINESS COMBINATION (INCLUDING, WITHOUT LIMITATION, AN
ENTITY WHICH AS A RESULT OF SUCH TRANSACTION OWNS THE COMPANY OR ALL OR
SUBSTANTIALLY ALL OF THE COMPANY’S ASSETS EITHER DIRECTLY OR THROUGH ONE OR MORE
SUBSIDIARIES).


 


(NN)         “RETIREMENT” MEANS RETIREMENT FROM ACTIVE EMPLOYMENT WITH THE
COMPANY, A SUBSIDIARY OR AFFILIATE AT OR AFTER THE PARTICIPANT’S ATTAINMENT OF
AGE 65.


 

 

 

 

 

4

--------------------------------------------------------------------------------


 

 


(OO)         “SECTION 162(M) EXEMPTION” MEANS THE EXEMPTION FROM THE LIMITATION
ON DEDUCTIBILITY IMPOSED BY SECTION 162(M) OF THE CODE THAT IS SET FORTH IN
SECTION 162(M)(4)(C) OF THE CODE.


 


(PP)         “SEPARATION” HAS THE MEANING SET FORTH IN THE EMPLOYEE MATTERS
AGREEMENT.


 


(QQ)         “SHARE” MEANS A SHARE OF COMMON STOCK.


 


(RR)           “STOCK APPRECIATION RIGHT” HAS THE MEANING SET FORTH IN
SECTION 5(B).


 


(SS)         “SUBSIDIARY” MEANS ANY CORPORATION, PARTNERSHIP, JOINT VENTURE,
LIMITED LIABILITY COMPANY OR OTHER ENTITY DURING ANY PERIOD IN WHICH AT LEAST A
50% VOTING OR PROFITS INTEREST IS OWNED, DIRECTLY OR INDIRECTLY, BY THE COMPANY
OR ANY SUCCESSOR TO THE COMPANY.


 


(TT)           “TANDEM SAR” HAS THE MEANING SET FORTH IN SECTION 5(B).


 


(UU)         “TERM” MEANS THE MAXIMUM PERIOD DURING WHICH AN OPTION OR STOCK
APPRECIATION RIGHT MAY REMAIN OUTSTANDING, SUBJECT TO EARLIER TERMINATION UPON
TERMINATION OF EMPLOYMENT OR OTHERWISE, AS SPECIFIED IN THE APPLICABLE AWARD
AGREEMENT.


 


(VV)         “TERMINATION OF EMPLOYMENT” MEANS THE TERMINATION OF THE APPLICABLE
PARTICIPANT’S EMPLOYMENT WITH, OR PERFORMANCE OF SERVICES FOR, THE COMPANY AND
ANY OF ITS SUBSIDIARIES OR AFFILIATES.  UNLESS OTHERWISE DETERMINED BY THE
COMMITTEE, IF A PARTICIPANT’S EMPLOYMENT WITH, OR MEMBERSHIP ON A BOARD OF
DIRECTORS OF THE COMPANY AND ITS AFFILIATES TERMINATES BUT SUCH PARTICIPANT
CONTINUES TO PROVIDE SERVICES TO THE COMPANY AND ITS AFFILIATES IN A
NON-EMPLOYEE DIRECTOR CAPACITY OR AS AN EMPLOYEE, AS APPLICABLE, SUCH CHANGE IN
STATUS SHALL NOT BE DEEMED A TERMINATION OF EMPLOYMENT.  A PARTICIPANT EMPLOYED
BY, OR PERFORMING SERVICES FOR, A SUBSIDIARY OR AN AFFILIATE OR A DIVISION OF
THE COMPANY AND ITS AFFILIATES SHALL BE DEEMED TO INCUR A TERMINATION OF
EMPLOYMENT IF, AS A RESULT OF A DISAFFILIATION, SUCH SUBSIDIARY, AFFILIATE, OR
DIVISION CEASES TO BE A SUBSIDIARY, AFFILIATE OR DIVISION, AS THE CASE MAY BE,
AND THE PARTICIPANT DOES NOT IMMEDIATELY THEREAFTER BECOME AN EMPLOYEE OF (OR
SERVICE PROVIDER FOR), OR MEMBER OF THE BOARD OF DIRECTORS OF, THE COMPANY OR
ANOTHER SUBSIDIARY OR AFFILIATE.  TEMPORARY ABSENCES FROM EMPLOYMENT BECAUSE OF
ILLNESS, VACATION OR LEAVE OF ABSENCE AND TRANSFERS AMONG THE COMPANY AND ITS
SUBSIDIARIES AND AFFILIATES SHALL NOT BE CONSIDERED TERMINATIONS OF EMPLOYMENT. 
NOTWITHSTANDING THE FOREGOING, WITH RESPECT TO ANY AWARD THAT CONSTITUTES
“NONQUALIFIED DEFERRED COMPENSATION” WITHIN THE MEANING OF SECTION 409A OF THE
CODE, “TERMINATION OF EMPLOYMENT” SHALL MEAN A “SEPARATION FROM SERVICE” AS
DEFINED UNDER SECTION 409A OF THE CODE.  FOR THE AVOIDANCE OF DOUBT, THE
SEPARATION SHALL NOT CONSTITUTE A TERMINATION OF EMPLOYMENT FOR PURPOSES OF ANY
ADJUSTED AWARD.


 


SECTION 2.  ADMINISTRATION

 


(A)           COMMITTEE.  THE PLAN SHALL BE ADMINISTERED BY THE COMPENSATION
COMMITTEE OF THE BOARD OR SUCH OTHER COMMITTEE OF THE BOARD AS THE BOARD MAY
FROM TIME TO TIME DESIGNATE (THE “COMMITTEE”), WHICH SHALL BE COMPOSED OF NOT
LESS THAN TWO DIRECTORS, AND SHALL



 

 

 

5

--------------------------------------------------------------------------------


 

 


BE APPOINTED BY AND SERVE AT THE PLEASURE OF THE BOARD.  THE COMMITTEE SHALL,
SUBJECT TO SECTION 11, HAVE PLENARY AUTHORITY TO GRANT AWARDS PURSUANT TO THE
TERMS OF THE PLAN TO ELIGIBLE INDIVIDUALS.  AMONG OTHER THINGS, THE COMMITTEE
SHALL HAVE THE AUTHORITY, SUBJECT TO THE TERMS AND CONDITIONS OF THE PLAN AND
THE EMPLOYEE MATTERS AGREEMENT (INCLUDING THE ORIGINAL TERMS OF THE GRANT OF THE
ADJUSTED AWARD):


 

(I)            TO SELECT THE ELIGIBLE INDIVIDUALS TO WHOM AWARDS MAY FROM TIME
TO TIME BE GRANTED;

 

(II)           TO DETERMINE WHETHER AND TO WHAT EXTENT INCENTIVE STOCK OPTIONS,
NONQUALIFIED OPTIONS, STOCK APPRECIATION RIGHTS, RESTRICTED STOCK, RESTRICTED
STOCK UNITS, OTHER STOCK-BASED AWARDS, OR ANY COMBINATION THEREOF, ARE TO BE
GRANTED HEREUNDER;

 

(III)          TO DETERMINE THE NUMBER OF SHARES TO BE COVERED BY EACH AWARD
GRANTED HEREUNDER;

 

(IV)          TO DETERMINE THE TERMS AND CONDITIONS OF EACH AWARD GRANTED
HEREUNDER, BASED ON SUCH FACTORS AS THE COMMITTEE SHALL DETERMINE;

 

(V)           SUBJECT TO SECTION 12, TO MODIFY, AMEND OR ADJUST THE TERMS AND
CONDITIONS OF ANY AWARD;

 

(VI)          TO ADOPT, ALTER AND REPEAL SUCH ADMINISTRATIVE RULES, GUIDELINES
AND PRACTICES GOVERNING THE PLAN AS IT SHALL FROM TIME TO TIME DEEM ADVISABLE;

 

(VII)         SUBJECT TO SECTION 11, TO ACCELERATE THE VESTING OR LAPSE OF
RESTRICTIONS OF ANY OUTSTANDING AWARD, BASED IN EACH CASE ON SUCH CONSIDERATIONS
AS THE COMMITTEE IN ITS SOLE DISCRETION DETERMINES;

 

(VIII)        TO INTERPRET THE TERMS AND PROVISIONS OF THE PLAN AND ANY AWARD
ISSUED UNDER THE PLAN (AND ANY AGREEMENT RELATING THERETO);

 

(IX)           TO ESTABLISH ANY “BLACKOUT” PERIOD THAT THE COMMITTEE IN ITS SOLE
DISCRETION DEEMS NECESSARY OR ADVISABLE;

 

(X)            TO DETERMINE WHETHER, TO WHAT EXTENT, AND UNDER WHAT
CIRCUMSTANCES CASH, SHARES, AND OTHER PROPERTY AND OTHER AMOUNTS PAYABLE WITH
RESPECT TO AN AWARD UNDER THIS PLAN SHALL BE DEFERRED EITHER AUTOMATICALLY OR AT
THE ELECTION OF THE PARTICIPANT;

 

(XI)           TO DECIDE ALL OTHER MATTERS THAT MUST BE DETERMINED IN CONNECTION
WITH AN AWARD; AND

 

(XII)          TO OTHERWISE ADMINISTER THE PLAN.

 


(B)           PROCEDURES.

 

(I)            THE COMMITTEE MAY ACT ONLY BY A MAJORITY OF ITS MEMBERS THEN IN
OFFICE, EXCEPT THAT THE COMMITTEE MAY, EXCEPT TO THE EXTENT PROHIBITED BY
APPLICABLE LAW OR THE LISTING



 

 

 

6

--------------------------------------------------------------------------------


 

 

STANDARDS OF THE APPLICABLE EXCHANGE AND SUBJECT TO SECTION 11, ALLOCATE ALL OR
ANY PORTION OF ITS RESPONSIBILITIES AND POWERS TO ANY ONE OR MORE OF ITS MEMBERS
AND MAY DELEGATE ALL OR ANY PART OF ITS RESPONSIBILITIES AND POWERS TO ANY
PERSON OR PERSONS SELECTED BY IT.

 

(II)           SUBJECT TO SECTION 11(C), ANY AUTHORITY GRANTED TO THE COMMITTEE
MAY ALSO BE EXERCISED BY THE FULL BOARD.  TO THE EXTENT THAT ANY PERMITTED
ACTION TAKEN BY THE BOARD CONFLICTS WITH ACTION TAKEN BY THE COMMITTEE, THE
BOARD ACTION SHALL CONTROL.

 


(C)           DISCRETION OF COMMITTEE.  SUBJECT TO SECTION 1(H), ANY
DETERMINATION MADE BY THE COMMITTEE OR BY AN APPROPRIATELY DELEGATED OFFICER
PURSUANT TO DELEGATED AUTHORITY UNDER THE PROVISIONS OF THE PLAN WITH RESPECT TO
ANY AWARD SHALL BE MADE IN THE SOLE DISCRETION OF THE COMMITTEE OR SUCH DELEGATE
AT THE TIME OF THE GRANT OF THE AWARD OR, UNLESS IN CONTRAVENTION OF ANY EXPRESS
TERM OF THE PLAN, AT ANY TIME THEREAFTER.  ALL DECISIONS MADE BY THE COMMITTEE
OR ANY APPROPRIATELY DELEGATED OFFICER PURSUANT TO THE PROVISIONS OF THE PLAN
SHALL BE FINAL AND BINDING ON ALL PERSONS, INCLUDING THE COMPANY, PARTICIPANTS,
AND ELIGIBLE INDIVIDUALS.


 


(D)           AWARD AGREEMENTS.  THE TERMS AND CONDITIONS OF EACH AWARD, AS
DETERMINED BY THE COMMITTEE, SHALL BE SET FORTH IN AN AWARD AGREEMENT, WHICH
SHALL BE DELIVERED TO THE PARTICIPANT RECEIVING SUCH AWARD UPON, OR AS PROMPTLY
AS IS REASONABLY PRACTICABLE FOLLOWING, THE GRANT OF SUCH AWARD.  THE
EFFECTIVENESS OF AN AWARD SHALL NOT BE SUBJECT TO THE AWARD AGREEMENT’S BEING
SIGNED BY THE COMPANY AND/OR THE PARTICIPANT RECEIVING THE AWARD UNLESS
SPECIFICALLY SO PROVIDED IN THE AWARD AGREEMENT.  AWARD AGREEMENTS MAY BE
AMENDED ONLY IN ACCORDANCE WITH SECTION 12 HEREOF.


 


SECTION 3.  COMMON STOCK SUBJECT TO PLAN

 


(A)           PLAN MAXIMUMS.  THE MAXIMUM NUMBER OF SHARES THAT MAY BE DELIVERED
PURSUANT TO AWARDS UNDER THE PLAN SHALL BE THE SUM OF (A) THE NUMBER OF SHARES
THAT MAY BE ISSUABLE UPON EXERCISE OR VESTING OF THE ADJUSTED AWARDS AND
(B) 2,200,000.  THE MAXIMUM NUMBER OF SHARES THAT MAY BE GRANTED PURSUANT TO
OPTIONS INTENDED TO BE INCENTIVE STOCK OPTIONS SHALL BE 1,466,666 SHARES. 
SHARES SUBJECT TO AN AWARD UNDER THE PLAN MAY BE AUTHORIZED AND UNISSUED SHARES
OR MAY BE TREASURY SHARES.


 


(B)           INDIVIDUAL LIMITS.  NO PARTICIPANT MAY BE GRANTED AWARDS COVERING
IN EXCESS OF 1,466,666 SHARES DURING THE TERM OF THE PLAN; PROVIDED THAT
ADJUSTED AWARDS SHALL NOT BE SUBJECT TO THIS LIMITATION.


 


(C)           RULES FOR CALCULATING SHARES DELIVERED.

 

(I)            WITH RESPECT TO AWARDS OTHER THAN ADJUSTED AWARDS, TO THE EXTENT
THAT ANY AWARD IS FORFEITED, OR ANY OPTION AND THE RELATED TANDEM SAR (IF ANY)
OR FREE-STANDING SAR TERMINATES, EXPIRES OR LAPSES WITHOUT BEING EXERCISED, OR
ANY AWARD IS SETTLED FOR CASH, THE SHARES SUBJECT TO SUCH AWARDS NOT DELIVERED
AS A RESULT THEREOF SHALL AGAIN BE AVAILABLE FOR AWARDS UNDER THE PLAN.

 

(II)           WITH RESPECT TO AWARDS OTHER THAN ADJUSTED AWARDS, IF THE
EXERCISE PRICE OF ANY OPTION AND/OR THE TAX WITHHOLDING OBLIGATIONS RELATING TO
ANY AWARD ARE SATISFIED BY DELIVERING SHARES TO THE COMPANY (BY EITHER ACTUAL
DELIVERY OR BY ATTESTATION), ONLY THE NUMBER



 

 

 

7

--------------------------------------------------------------------------------


 

 

OF SHARES ISSUED NET OF THE SHARES DELIVERED OR ATTESTED TO SHALL BE DEEMED
DELIVERED FOR PURPOSES OF THE LIMITS SET FORTH IN SECTION 3(A).  TO THE EXTENT
ANY SHARES SUBJECT TO AN AWARD ARE WITHHELD TO SATISFY THE EXERCISE PRICE (IN
THE CASE OF AN OPTION) AND/OR THE TAX WITHHOLDING OBLIGATIONS RELATING TO SUCH
AWARD, SUCH SHARES SHALL NOT BE DEEMED TO HAVE BEEN DELIVERED FOR PURPOSES OF
THE LIMITS SET FORTH IN SECTION 3(A).

 


(D)           ADJUSTMENT PROVISION.  IN THE EVENT OF A MERGER, CONSOLIDATION,
ACQUISITION OF PROPERTY OR SHARES, STOCK RIGHTS OFFERING, LIQUIDATION,
DISAFFILIATION, OR SIMILAR EVENT AFFECTING THE COMPANY OR ANY OF ITS
SUBSIDIARIES (EACH, A “CORPORATE TRANSACTION”), THE COMMITTEE OR THE BOARD MAY
IN ITS DISCRETION MAKE SUCH SUBSTITUTIONS OR ADJUSTMENTS AS IT DEEMS APPROPRIATE
AND EQUITABLE TO (I) THE AGGREGATE NUMBER AND KIND OF SHARES OR OTHER SECURITIES
RESERVED FOR ISSUANCE AND DELIVERY UNDER THE PLAN, (II) THE VARIOUS MAXIMUM
LIMITATIONS SET FORTH IN SECTIONS 3(A) AND 3(B) UPON CERTAIN TYPES OF AWARDS AND
UPON THE GRANTS TO INDIVIDUALS OF CERTAIN TYPES OF AWARDS, (III) THE NUMBER AND
KIND OF SHARES OR OTHER SECURITIES SUBJECT TO OUTSTANDING AWARDS; AND (IV) THE
EXERCISE PRICE OF OUTSTANDING OPTIONS AND STOCK APPRECIATION RIGHTS.  IN THE
EVENT OF A STOCK DIVIDEND, STOCK SPLIT, REVERSE STOCK SPLIT, SEPARATION,
SPINOFF, REORGANIZATION, EXTRAORDINARY DIVIDEND OF CASH OR OTHER PROPERTY, SHARE
COMBINATION, OR RECAPITALIZATION OR SIMILAR EVENT AFFECTING THE CAPITAL
STRUCTURE OF THE COMPANY (EACH, A “SHARE CHANGE”), THE COMMITTEE OR THE BOARD
SHALL MAKE SUCH SUBSTITUTIONS OR ADJUSTMENTS AS IT DEEMS APPROPRIATE AND
EQUITABLE TO (I) THE AGGREGATE NUMBER AND KIND OF SHARES OR OTHER SECURITIES
RESERVED FOR ISSUANCE AND DELIVERY UNDER THE PLAN, (II) THE VARIOUS MAXIMUM
LIMITATIONS SET FORTH IN SECTIONS 3(A) AND 3(B) UPON CERTAIN TYPES OF AWARDS AND
UPON THE GRANTS TO INDIVIDUALS OF CERTAIN TYPES OF AWARDS, (III) THE NUMBER AND
KIND OF SHARES OR OTHER SECURITIES SUBJECT TO OUTSTANDING AWARDS; AND (IV) THE
EXERCISE PRICE OF OUTSTANDING OPTIONS AND STOCK APPRECIATION RIGHTS.  IN THE
CASE OF CORPORATE TRANSACTIONS, SUCH ADJUSTMENTS MAY INCLUDE, WITHOUT
LIMITATION, (1) THE CANCELLATION OF OUTSTANDING AWARDS IN EXCHANGE FOR PAYMENTS
OF CASH, PROPERTY OR A COMBINATION THEREOF HAVING AN AGGREGATE VALUE EQUAL TO
THE VALUE OF SUCH AWARDS, AS DETERMINED BY THE COMMITTEE OR THE BOARD IN ITS
SOLE DISCRETION (IT BEING UNDERSTOOD THAT IN THE CASE OF A CORPORATE TRANSACTION
WITH RESPECT TO WHICH STOCKHOLDERS OF COMMON STOCK RECEIVE CONSIDERATION OTHER
THAN PUBLICLY TRADED EQUITY SECURITIES OF THE ULTIMATE SURVIVING ENTITY, ANY
SUCH DETERMINATION BY THE COMMITTEE THAT THE VALUE OF AN OPTION OR STOCK
APPRECIATION RIGHT SHALL FOR THIS PURPOSE BE DEEMED TO EQUAL THE EXCESS, IF ANY,
OF THE VALUE OF THE CONSIDERATION BEING PAID FOR EACH SHARE PURSUANT TO SUCH
CORPORATE TRANSACTION OVER THE EXERCISE PRICE OF SUCH OPTION OR STOCK
APPRECIATION RIGHT SHALL CONCLUSIVELY BE DEEMED VALID); (2) THE SUBSTITUTION OF
OTHER PROPERTY (INCLUDING, WITHOUT LIMITATION, CASH OR OTHER SECURITIES OF THE
COMPANY AND SECURITIES OF ENTITIES OTHER THAN THE COMPANY) FOR THE SHARES
SUBJECT TO OUTSTANDING AWARDS; AND (3) IN CONNECTION WITH ANY DISAFFILIATION,
ARRANGING FOR THE ASSUMPTION OF AWARDS, OR REPLACEMENT OF AWARDS WITH NEW AWARDS
BASED ON OTHER PROPERTY OR OTHER SECURITIES (INCLUDING, WITHOUT LIMITATION,
OTHER SECURITIES OF THE COMPANY AND SECURITIES OF ENTITIES OTHER THAN THE
COMPANY), BY THE AFFECTED SUBSIDIARY, AFFILIATE, OR DIVISION OR BY THE ENTITY
THAT CONTROLS SUCH SUBSIDIARY, AFFILIATE, OR DIVISION FOLLOWING SUCH
DISAFFILIATION (AS WELL AS ANY CORRESPONDING ADJUSTMENTS TO AWARDS THAT REMAIN
BASED UPON COMPANY SECURITIES).  THE COMMITTEE MAY ADJUST IN ITS SOLE DISCRETION
THE PERFORMANCE GOALS APPLICABLE TO ANY AWARDS TO REFLECT ANY SHARE CHANGE AND
ANY CORPORATE TRANSACTION AND ANY UNUSUAL OR NON-RECURRING EVENTS AND OTHER
EXTRAORDINARY ITEMS, IMPACT OF CHARGES FOR RESTRUCTURINGS, DISCONTINUED
OPERATIONS, AND THE CUMULATIVE EFFECTS OF ACCOUNTING OR TAX CHANGES, EACH AS
DEFINED BY GENERALLY ACCEPTED ACCOUNTING PRINCIPLES OR AS IDENTIFIED IN THE
COMPANY’S FINANCIAL STATEMENTS, NOTES TO THE FINANCIAL STATEMENTS, MANAGEMENT’S
DISCUSSION AND ANALYSIS OR



 

 

 

8

--------------------------------------------------------------------------------


 

 


THE COMPANY’S OTHER SEC FILINGS, PROVIDED THAT IN THE CASE OF PERFORMANCE GOALS
APPLICABLE TO ANY QUALIFIED PERFORMANCE-BASED AWARDS, SUCH ADJUSTMENT DOES NOT
VIOLATE SECTION 162(M) OF THE CODE.  ANY ADJUSTMENT UNDER THIS SECTION 3(D) NEED
NOT BE THE SAME FOR ALL PARTICIPANTS.


 


(E)           SECTION 409A.  NOTWITHSTANDING THE FOREGOING:  (I) ANY ADJUSTMENTS
MADE PURSUANT TO SECTION 3(D) TO AWARDS THAT ARE CONSIDERED “DEFERRED
COMPENSATION” WITHIN THE MEANING OF SECTION 409A OF THE CODE SHALL BE MADE IN
COMPLIANCE WITH THE REQUIREMENTS OF SECTION 409A OF THE CODE; (II) ANY
ADJUSTMENTS MADE PURSUANT TO SECTION 3(D) TO AWARDS THAT ARE NOT CONSIDERED
“DEFERRED COMPENSATION” SUBJECT TO SECTION 409A OF THE CODE SHALL BE MADE IN
SUCH A MANNER AS TO ENSURE THAT AFTER SUCH ADJUSTMENT, THE AWARDS EITHER
(A) CONTINUE NOT TO BE SUBJECT TO SECTION 409A OF THE CODE OR (B) COMPLY WITH
THE REQUIREMENTS OF SECTION 409A OF THE CODE; AND (III) IN ANY EVENT, NEITHER
THE COMMITTEE NOR THE BOARD SHALL HAVE THE AUTHORITY TO MAKE ANY ADJUSTMENTS
PURSUANT TO SECTION 3(D) TO THE EXTENT THE EXISTENCE OF SUCH AUTHORITY WOULD
CAUSE AN AWARD THAT IS NOT INTENDED TO BE SUBJECT TO SECTION 409A OF THE CODE AT
THE GRANT DATE TO BE SUBJECT THERETO AS OF THE GRANT DATE.


 


SECTION 4.  ELIGIBILITY

 

Awards may be granted under the Plan to Eligible Individuals and, with respect
to Adjusted Awards, in accordance with the terms of the Employee Matters
Agreement; provided, however, that Incentive Stock Options may be granted only
to employees of the Company and its subsidiaries or parent corporation (within
the meaning of Section 424(f) of the Code) and, with respect to Adjusted Awards
that are intended to qualify as incentive stock options within the meaning of
Section 421 of the Code, in accordance with the terms of the Employee Matters
Agreement.

 


SECTION 5.  OPTIONS AND STOCK APPRECIATION RIGHTS

 

With respect to Adjusted Awards, the provisions below will be applicable only to
the extent that they are not inconsistent with the Employee Matters Agreement
and the terms of the Adjusted Award assumed under the Employee Matters
Agreement:

 


(A)           TYPES OF OPTIONS.  OPTIONS MAY BE OF TWO TYPES:  INCENTIVE STOCK
OPTIONS AND NON-QUALIFIED OPTIONS.  THE AWARD AGREEMENT FOR AN OPTION SHALL
INDICATE WHETHER THE OPTION IS INTENDED TO BE AN INCENTIVE STOCK OPTION OR A
NONQUALIFIED OPTION.


 


(B)           TYPES AND NATURE OF STOCK APPRECIATION RIGHTS.  STOCK APPRECIATION
RIGHTS MAY BE “TANDEM SARS,” WHICH ARE GRANTED IN CONJUNCTION WITH AN OPTION, OR
“FREE-STANDING SARS,” WHICH ARE NOT GRANTED IN CONJUNCTION WITH AN OPTION.  UPON
THE EXERCISE OF A STOCK APPRECIATION RIGHT, THE PARTICIPANT SHALL BE ENTITLED TO
RECEIVE AN AMOUNT IN CASH, SHARES, OR BOTH, IN VALUE EQUAL TO THE PRODUCT OF
(I) THE EXCESS OF THE FAIR MARKET VALUE OF ONE SHARE OVER THE EXERCISE PRICE OF
THE APPLICABLE STOCK APPRECIATION RIGHT, MULTIPLIED BY (II) THE NUMBER OF SHARES
IN RESPECT OF WHICH THE STOCK APPRECIATION RIGHT HAS BEEN EXERCISED.  THE
APPLICABLE AWARD AGREEMENT SHALL SPECIFY WHETHER SUCH PAYMENT IS TO BE MADE IN
CASH OR COMMON STOCK OR BOTH, OR SHALL RESERVE TO THE COMMITTEE OR THE
PARTICIPANT THE RIGHT TO MAKE THAT DETERMINATION PRIOR TO OR UPON THE EXERCISE
OF THE STOCK APPRECIATION RIGHT.


 

 

 

 

9

--------------------------------------------------------------------------------


 

 


(C)           TANDEM SARS.  A TANDEM SAR MAY BE GRANTED AT THE GRANT DATE OF THE
RELATED OPTION.  A TANDEM SAR SHALL BE EXERCISABLE ONLY AT SUCH TIME OR TIMES
AND TO THE EXTENT THAT THE RELATED OPTION IS EXERCISABLE IN ACCORDANCE WITH THE
PROVISIONS OF THIS SECTION 5, AND SHALL HAVE THE SAME EXERCISE PRICE AS THE
RELATED OPTION.  A TANDEM SAR SHALL TERMINATE OR BE FORFEITED UPON THE EXERCISE
OR FORFEITURE OF THE RELATED OPTION, AND THE RELATED OPTION SHALL TERMINATE OR
BE FORFEITED UPON THE EXERCISE OR FORFEITURE OF THE TANDEM SAR.


 


(D)           EXERCISE PRICE.  THE EXERCISE PRICE PER SHARE SUBJECT TO AN OPTION
OR FREE-STANDING SAR SHALL BE DETERMINED BY THE COMMITTEE AND SET FORTH IN THE
APPLICABLE AWARD AGREEMENT, AND SHALL NOT BE LESS THAN THE FAIR MARKET VALUE OF
A SHARE OF THE COMMON STOCK ON THE APPLICABLE GRANT DATE.  IN NO EVENT MAY ANY
OPTION OR FREE-STANDING SAR GRANTED UNDER THIS PLAN BE AMENDED, OTHER THAN
PURSUANT TO SECTION 3(D), TO DECREASE THE EXERCISE PRICE THEREOF, BE CANCELLED
IN CONJUNCTION WITH THE GRANT OF ANY NEW OPTION OR FREE-STANDING SAR WITH A
LOWER EXERCISE PRICE OR OTHERWISE BE SUBJECT TO ANY ACTION THAT WOULD BE
TREATED, FOR ACCOUNTING PURPOSES, AS A “REPRICING” OF SUCH OPTION OR
FREE-STANDING SAR, UNLESS SUCH AMENDMENT, CANCELLATION, OR ACTION IS APPROVED BY
THE COMPANY’S STOCKHOLDERS.


 


(E)           TERM.  THE TERM OF EACH OPTION AND EACH FREE-STANDING SAR SHALL BE
FIXED BY THE COMMITTEE, BUT SHALL NOT EXCEED TEN YEARS FROM THE GRANT DATE.


 


(F)            VESTING AND EXERCISABILITY.  EXCEPT AS OTHERWISE PROVIDED HEREIN,
OPTIONS AND FREE-STANDING SARS SHALL BE EXERCISABLE AT SUCH TIME OR TIMES AND
SUBJECT TO SUCH TERMS AND CONDITIONS AS SHALL BE DETERMINED BY THE COMMITTEE. 
IF THE COMMITTEE PROVIDES THAT ANY OPTION OR FREE-STANDING SAR WILL BECOME
EXERCISABLE ONLY IN INSTALLMENTS, THE COMMITTEE MAY AT ANY TIME WAIVE SUCH
INSTALLMENT EXERCISE PROVISIONS, IN WHOLE OR IN PART, BASED ON SUCH FACTORS AS
THE COMMITTEE MAY DETERMINE.  IN ADDITION, THE COMMITTEE MAY AT ANY TIME
ACCELERATE THE EXERCISABILITY OF ANY OPTION OR FREE-STANDING SAR.


 


(G)           METHOD OF EXERCISE.  SUBJECT TO THE PROVISIONS OF THIS SECTION 5,
OPTIONS AND FREE-STANDING SARS MAY BE EXERCISED, IN WHOLE OR IN PART, AT ANY
TIME DURING THE APPLICABLE TERM BY GIVING WRITTEN NOTICE OF EXERCISE TO THE
COMPANY OR THROUGH THE PROCEDURES ESTABLISHED WITH THE COMPANY’S APPOINTED
THIRD-PARTY OPTION ADMINISTRATOR SPECIFYING THE NUMBER OF SHARES AS TO WHICH THE
OPTION OR FREE-STANDING SAR IS BEING EXERCISED; PROVIDED, HOWEVER, THAT, UNLESS
OTHERWISE PERMITTED BY THE COMMITTEE, ANY SUCH EXERCISE MUST BE WITH RESPECT TO
A PORTION OF THE APPLICABLE OPTION OR FREE-STANDING SAR RELATING TO NO LESS THAN
THE LESSER OF THE NUMBER OF SHARES THEN SUBJECT TO SUCH OPTION OR FREE-STANDING
SAR OR 100 SHARES.  IN THE CASE OF THE EXERCISE OF AN OPTION, SUCH NOTICE SHALL
BE ACCOMPANIED BY PAYMENT IN FULL OF THE PURCHASE PRICE (WHICH SHALL EQUAL THE
PRODUCT OF SUCH NUMBER OF SHARES MULTIPLIED BY THE APPLICABLE EXERCISE PRICE) BY
CERTIFIED OR BANK CHECK OR SUCH OTHER INSTRUMENT AS THE COMPANY MAY ACCEPT.  IF
APPROVED BY THE COMMITTEE, PAYMENT, IN FULL OR IN PART, MAY ALSO BE MADE AS
FOLLOWS:


 

(I)            PAYMENTS MAY BE MADE IN THE FORM OF UNRESTRICTED SHARES (BY
DELIVERY OF SUCH SHARES OR BY ATTESTATION) OF THE SAME CLASS AS THE COMMON STOCK

 

 

 

 

 

10

--------------------------------------------------------------------------------

 


 

 

SUBJECT TO THE OPTION ALREADY OWNED BY THE PARTICIPANT (BASED ON THE FAIR MARKET
VALUE OF THE COMMON STOCK ON THE DATE THE OPTION IS EXERCISED); PROVIDED,
HOWEVER, THAT, IN THE CASE OF AN INCENTIVE STOCK OPTION, THE RIGHT TO MAKE A
PAYMENT IN THE FORM OF ALREADY OWNED SHARES OF THE SAME CLASS AS THE COMMON
STOCK SUBJECT TO THE OPTION MAY BE AUTHORIZED ONLY AT THE TIME THE OPTION IS
GRANTED.

 

(II)           TO THE EXTENT PERMITTED BY APPLICABLE LAW, PAYMENT MAY BE MADE BY
DELIVERING A PROPERLY EXECUTED EXERCISE NOTICE TO THE COMPANY, TOGETHER WITH A
COPY OF IRREVOCABLE INSTRUCTIONS TO A BROKER TO DELIVER PROMPTLY TO THE COMPANY
THE AMOUNT OF SALE OR LOAN PROCEEDS NECESSARY TO PAY THE PURCHASE PRICE, AND, IF
REQUESTED, THE AMOUNT OF ANY FEDERAL, STATE, LOCAL OR FOREIGN WITHHOLDING
TAXES.  TO FACILITATE THE FOREGOING, THE COMPANY MAY, TO THE EXTENT PERMITTED BY
APPLICABLE LAW, ENTER INTO AGREEMENTS FOR COORDINATED PROCEDURES WITH ONE OR
MORE BROKERAGE FIRMS.  TO THE EXTENT PERMITTED BY APPLICABLE LAW, THE COMMITTEE
MAY ALSO PROVIDE FOR COMPANY LOANS TO BE MADE FOR PURPOSES OF THE EXERCISE OF
OPTIONS.

 

(III)          PAYMENT MAY BE MADE BY INSTRUCTING THE COMPANY TO WITHHOLD A
NUMBER OF SHARES HAVING A FAIR MARKET VALUE (BASED ON THE FAIR MARKET VALUE OF
THE COMMON STOCK ON THE DATE THE APPLICABLE OPTION IS EXERCISED) EQUAL TO THE
PRODUCT OF (A) THE EXERCISE PRICE MULTIPLIED BY (B) THE NUMBER OF SHARES IN
RESPECT OF WHICH THE OPTION SHALL HAVE BEEN EXERCISED.

 


(H)           DELIVERY; RIGHTS OF STOCKHOLDERS.  NO SHARES SHALL BE DELIVERED
PURSUANT TO THE EXERCISE OF AN OPTION UNTIL THE EXERCISE PRICE THEREFOR HAS BEEN
FULLY PAID AND APPLICABLE TAXES HAVE BEEN WITHHELD.  THE APPLICABLE PARTICIPANT
SHALL HAVE ALL OF THE RIGHTS OF A STOCKHOLDER OF THE COMPANY HOLDING THE CLASS
OR SERIES OF COMMON STOCK THAT IS SUBJECT TO THE OPTION OR STOCK APPRECIATION
RIGHT (INCLUDING, IF APPLICABLE, THE RIGHT TO VOTE THE APPLICABLE SHARES AND THE
RIGHT TO RECEIVE DIVIDENDS), WHEN THE PARTICIPANT (I) HAS GIVEN WRITTEN NOTICE
OF EXERCISE, (II) IF REQUESTED, HAS GIVEN THE REPRESENTATION DESCRIBED IN
SECTION 14(A), AND (III) IN THE CASE OF AN OPTION, HAS PAID IN FULL FOR SUCH
SHARES.


 


(I)            TERMINATIONS OF EMPLOYMENT.  SUBJECT TO SECTION 10, A
PARTICIPANT’S OPTIONS AND STOCK APPRECIATION RIGHTS SHALL BE FORFEITED UPON SUCH
PARTICIPANT’S TERMINATION OF EMPLOYMENT, EXCEPT AS SET FORTH BELOW:


 

(I)            UPON A PARTICIPANT’S TERMINATION OF EMPLOYMENT BY REASON OF
DEATH, ANY OPTION OR STOCK APPRECIATION RIGHT HELD BY THE PARTICIPANT THAT WAS
EXERCISABLE IMMEDIATELY BEFORE THE TERMINATION OF EMPLOYMENT MAY BE EXERCISED AT
ANY TIME UNTIL THE EARLIER OF (A) THE FIRST ANNIVERSARY OF THE DATE OF SUCH
DEATH AND (B) THE EXPIRATION OF THE TERM THEREOF;

 

(II)           UPON A PARTICIPANT’S TERMINATION OF EMPLOYMENT BY REASON OF
DISABILITY OR RETIREMENT, ANY OPTION OR STOCK APPRECIATION RIGHT HELD BY THE
PARTICIPANT THAT WAS EXERCISABLE IMMEDIATELY BEFORE THE TERMINATION OF
EMPLOYMENT MAY BE EXERCISED AT ANY TIME UNTIL THE EARLIER OF (A) THE FIRST
ANNIVERSARY OF SUCH TERMINATION OF EMPLOYMENT AND (B) THE EXPIRATION OF THE TERM
THEREOF;

 

 

 

 

11

--------------------------------------------------------------------------------


 

 

 

(III)          UPON A PARTICIPANT’S TERMINATION OF EMPLOYMENT FOR CAUSE, ANY
OPTION OR STOCK APPRECIATION RIGHT HELD BY THE PARTICIPANT SHALL BE FORFEITED,
EFFECTIVE AS OF SUCH TERMINATION OF EMPLOYMENT;

 

(IV)          UPON A PARTICIPANT’S TERMINATION OF EMPLOYMENT FOR ANY REASON
OTHER THAN DEATH, DISABILITY, RETIREMENT OR FOR CAUSE, ANY OPTION OR STOCK
APPRECIATION RIGHT HELD BY THE PARTICIPANT THAT WAS EXERCISABLE IMMEDIATELY
BEFORE THE TERMINATION OF EMPLOYMENT MAY BE EXERCISED AT ANY TIME UNTIL THE
EARLIER OF (A) THE 90TH DAY FOLLOWING SUCH TERMINATION OF EMPLOYMENT AND
(B) EXPIRATION OF THE TERM THEREOF; AND

 

(V)           NOTWITHSTANDING THE ABOVE PROVISIONS OF THIS SECTION 5(I), IF A
PARTICIPANT DIES AFTER SUCH PARTICIPANT’S TERMINATION OF EMPLOYMENT BUT WHILE
ANY OPTION OR STOCK APPRECIATION RIGHT REMAINS EXERCISABLE AS SET FORTH ABOVE,
SUCH OPTION OR STOCK APPRECIATION RIGHT MAY BE EXERCISED AT ANY TIME UNTIL THE
LATER OF (A) THE EARLIER OF (1) THE FIRST ANNIVERSARY OF THE DATE OF SUCH DEATH
AND (2) EXPIRATION OF THE TERM THEREOF AND (B) THE LAST DATE ON WHICH SUCH
OPTION OR STOCK APPRECIATION RIGHT WOULD HAVE BEEN EXERCISABLE, ABSENT THIS
SECTION 5(I)(V).

 

Notwithstanding the foregoing, the Committee shall have the power, in its
discretion, to apply different rules concerning the consequences of a
Termination of Employment; provided, however, that if such rules are less
favorable to the Participant than those set forth above, such rules are set
forth in the applicable Award Agreement.  If an Incentive Stock Option is
exercised after the expiration of the exercise periods that apply for purposes
of Section 422 of the Code, such Option will thereafter be treated as a
Nonqualified Option.

 


(J)            NONTRANSFERABILITY OF OPTIONS AND STOCK APPRECIATION RIGHTS.  NO
OPTION OR FREE-STANDING SAR SHALL BE TRANSFERABLE BY A PARTICIPANT OTHER THAN
(I) BY WILL OR BY THE LAWS OF DESCENT AND DISTRIBUTION, OR (II) IN THE CASE OF A
NONQUALIFIED OPTION OR FREE-STANDING SAR, PURSUANT TO A QUALIFIED DOMESTIC
RELATIONS ORDER OR AS OTHERWISE EXPRESSLY PERMITTED BY THE COMMITTEE INCLUDING,
IF SO PERMITTED, PURSUANT TO A TRANSFER TO THE PARTICIPANT’S FAMILY MEMBERS OR
TO A CHARITABLE ORGANIZATION, WHETHER DIRECTLY OR INDIRECTLY OR BY MEANS OF A
TRUST OR PARTNERSHIP OR OTHERWISE.  FOR PURPOSES OF THIS PLAN, UNLESS OTHERWISE
DETERMINED BY THE COMMITTEE, “FAMILY MEMBER” SHALL HAVE THE MEANING GIVEN TO
SUCH TERM IN GENERAL INSTRUCTIONS A.1(A)(5) TO FORM S-8 UNDER THE SECURITIES ACT
OF 1933, AS AMENDED, AND ANY SUCCESSOR THERETO.  A TANDEM SAR SHALL BE
TRANSFERABLE ONLY WITH THE RELATED OPTION AS PERMITTED BY THE PRECEDING
SENTENCE.  ANY OPTION OR STOCK APPRECIATION RIGHT SHALL BE EXERCISABLE, SUBJECT
TO THE TERMS OF THIS PLAN, ONLY BY THE APPLICABLE PARTICIPANT, THE GUARDIAN OR
LEGAL REPRESENTATIVE OF SUCH PARTICIPANT, OR ANY PERSON TO WHOM SUCH OPTION OR
STOCK APPRECIATION RIGHT IS PERMISSIBLY TRANSFERRED PURSUANT TO THIS
SECTION 5(J), IT BEING UNDERSTOOD THAT THE TERM “PARTICIPANT” INCLUDES SUCH
GUARDIAN, LEGAL REPRESENTATIVE AND OTHER TRANSFEREE; PROVIDED, HOWEVER, THAT THE
TERM “TERMINATION OF EMPLOYMENT” SHALL CONTINUE TO REFER TO THE TERMINATION OF
EMPLOYMENT OF THE ORIGINAL PARTICIPANT.


 

 

 

 

12

--------------------------------------------------------------------------------


 

 


SECTION 6.  RESTRICTED STOCK


 

With respect to Adjusted Awards, the provisions below will be applicable only to
the extent that they are not inconsistent with the Employee Matters Agreement
and the terms of the Adjusted Award assumed under the Employee Matters
Agreement:

 


(A)           NATURE OF AWARDS AND CERTIFICATES.  SHARES OF RESTRICTED STOCK ARE
ACTUAL SHARES ISSUED TO A PARTICIPANT, AND SHALL BE EVIDENCED IN SUCH MANNER AS
THE COMMITTEE MAY DEEM APPROPRIATE, INCLUDING BOOK-ENTRY REGISTRATION OR
ISSUANCE OF ONE OR MORE STOCK CERTIFICATES.  ANY CERTIFICATE ISSUED IN RESPECT
OF SHARES OF RESTRICTED STOCK SHALL BE REGISTERED IN THE NAME OF THE APPLICABLE
PARTICIPANT AND, IN THE CASE OF RESTRICTED STOCK, SHALL BEAR AN APPROPRIATE
LEGEND REFERRING TO THE TERMS, CONDITIONS, AND RESTRICTIONS APPLICABLE TO SUCH
AWARD, SUBSTANTIALLY IN THE FOLLOWING FORM:


 

“The transferability of this certificate and the shares of stock represented
hereby are subject to the terms and conditions (including forfeiture) of the
Tree.com, Inc. 2008 Stock and Annual Incentive Plan and an Award Agreement. 
Copies of such Plan and Agreement are on file at the offices of Tree.com, Inc.,
11115 Rushmore Drive, Charlotte, NC 28277.”

 

The Committee may require that the certificates evidencing such shares be held
in custody by the Company until the restrictions thereon shall have lapsed and
that, as a condition of any Award of Restricted Stock, the applicable
Participant shall have delivered a stock power, endorsed in blank, relating to
the Common Stock covered by such Award.

 


(B)           TERMS AND CONDITIONS.  SHARES OF RESTRICTED STOCK SHALL BE SUBJECT
TO THE FOLLOWING TERMS AND CONDITIONS:


 

(I)            THE COMMITTEE SHALL, PRIOR TO OR AT THE TIME OF GRANT, CONDITION
THE VESTING OR TRANSFERABILITY OF AN AWARD OF RESTRICTED STOCK UPON THE
CONTINUED SERVICE OF THE APPLICABLE PARTICIPANT OR THE ATTAINMENT OF PERFORMANCE
GOALS, OR THE ATTAINMENT OF PERFORMANCE GOALS AND THE CONTINUED SERVICE OF THE
APPLICABLE PARTICIPANT.  IN THE EVENT THAT THE COMMITTEE CONDITIONS THE GRANT OR
VESTING OF AN AWARD OF RESTRICTED STOCK UPON THE ATTAINMENT OF PERFORMANCE GOALS
OR THE ATTAINMENT OF PERFORMANCE GOALS AND THE CONTINUED SERVICE OF THE
APPLICABLE PARTICIPANT, THE COMMITTEE MAY, PRIOR TO OR AT THE TIME OF GRANT,
DESIGNATE SUCH AN AWARD AS A QUALIFIED PERFORMANCE-BASED AWARD.  THE CONDITIONS
FOR GRANT, VESTING, OR TRANSFERABILITY AND THE OTHER PROVISIONS OF RESTRICTED
STOCK AWARDS (INCLUDING WITHOUT LIMITATION ANY PERFORMANCE GOALS) NEED NOT BE
THE SAME WITH RESPECT TO EACH PARTICIPANT.

 

(II)           SUBJECT TO THE PROVISIONS OF THE PLAN AND THE APPLICABLE AWARD
AGREEMENT, DURING THE PERIOD, IF ANY, SET BY THE COMMITTEE, COMMENCING WITH THE
DATE OF SUCH RESTRICTED STOCK AWARD FOR WHICH SUCH VESTING RESTRICTIONS APPLY
AND UNTIL THE EXPIRATION OF SUCH VESTING RESTRICTIONS (THE “RESTRICTION
PERIOD”), THE

 

 

 

 

13

--------------------------------------------------------------------------------


 

 

PARTICIPANT SHALL NOT BE PERMITTED TO SELL, ASSIGN, TRANSFER, PLEDGE OR
OTHERWISE ENCUMBER SHARES OF RESTRICTED STOCK.

 

(III)          EXCEPT AS PROVIDED IN THIS SECTION 6 AND IN THE APPLICABLE AWARD
AGREEMENT, THE APPLICABLE PARTICIPANT SHALL HAVE, WITH RESPECT TO THE SHARES OF
RESTRICTED STOCK, ALL OF THE RIGHTS OF A STOCKHOLDER OF THE COMPANY HOLDING THE
CLASS OR SERIES OF COMMON STOCK THAT IS THE SUBJECT OF THE RESTRICTED STOCK,
INCLUDING, IF APPLICABLE, THE RIGHT TO VOTE THE SHARES AND THE RIGHT TO RECEIVE
ANY CASH DIVIDENDS.  IF SO DETERMINED BY THE COMMITTEE IN THE APPLICABLE AWARD
AGREEMENT AND SUBJECT TO SECTION 14(E), (A) CASH DIVIDENDS ON THE CLASS OR
SERIES OF COMMON STOCK THAT IS THE SUBJECT OF THE RESTRICTED STOCK AWARD SHALL
BE AUTOMATICALLY DEFERRED AND REINVESTED IN ADDITIONAL RESTRICTED STOCK, HELD
SUBJECT TO THE VESTING OF THE UNDERLYING RESTRICTED STOCK, AND (B) SUBJECT TO
ANY ADJUSTMENT PURSUANT TO SECTION 3(D), DIVIDENDS PAYABLE IN COMMON STOCK SHALL
BE PAID IN THE FORM OF RESTRICTED STOCK OF THE SAME CLASS AS THE COMMON STOCK
WITH WHICH SUCH DIVIDEND WAS PAID, HELD SUBJECT TO THE VESTING OF THE UNDERLYING
RESTRICTED STOCK.

 

(IV)          EXCEPT AS OTHERWISE SET FORTH IN THE APPLICABLE AWARD AGREEMENT,
UPON A PARTICIPANT’S TERMINATION OF EMPLOYMENT FOR ANY REASON DURING THE
RESTRICTION PERIOD, ALL SHARES OF RESTRICTED STOCK STILL SUBJECT TO RESTRICTION
SHALL BE FORFEITED BY SUCH PARTICIPANT; PROVIDED, HOWEVER, THAT SUBJECT TO
SECTION 11(B), THE COMMITTEE SHALL HAVE THE DISCRETION TO WAIVE, IN WHOLE OR IN
PART, ANY OR ALL REMAINING RESTRICTIONS WITH RESPECT TO ANY OR ALL OF SUCH
PARTICIPANT’S SHARES OF RESTRICTED STOCK.

 

(V)           IF AND WHEN ANY APPLICABLE PERFORMANCE GOALS ARE SATISFIED AND THE
RESTRICTION PERIOD EXPIRES WITHOUT A PRIOR FORFEITURE OF THE SHARES OF
RESTRICTED STOCK FOR WHICH LEGENDED CERTIFICATES HAVE BEEN ISSUED, UNLEGENDED
CERTIFICATES FOR SUCH SHARES SHALL BE DELIVERED TO THE PARTICIPANT UPON
SURRENDER OF THE LEGENDED CERTIFICATES.

 


SECTION 7.  RESTRICTED STOCK UNITS

 

With respect to Adjusted Awards, the provisions below will be applicable only to
the extent that they are not inconsistent with the Employee Matters Agreement
and the terms of the Adjusted Award assumed under the Employee Matters
Agreement:

 


(A)           NATURE OF AWARDS.  RESTRICTED STOCK UNITS ARE AWARDS DENOMINATED
IN SHARES THAT WILL BE SETTLED, SUBJECT TO THE TERMS AND CONDITIONS OF THE
RESTRICTED STOCK UNITS, IN AN AMOUNT IN CASH, SHARES OR BOTH, BASED UPON THE
FAIR MARKET VALUE OF A SPECIFIED NUMBER OF SHARES.


 


(B)           TERMS AND CONDITIONS.  RESTRICTED STOCK UNITS SHALL BE SUBJECT TO
THE FOLLOWING TERMS AND CONDITIONS:


 

(I)            THE COMMITTEE SHALL, PRIOR TO OR AT THE TIME OF GRANT, CONDITION
THE GRANT, VESTING, OR TRANSFERABILITY OF RESTRICTED STOCK UNITS UPON THE
CONTINUED SERVICE OF THE APPLICABLE PARTICIPANT OR THE ATTAINMENT OF PERFORMANCE
GOALS, OR THE

 

 

 

14

--------------------------------------------------------------------------------


 

 

ATTAINMENT OF PERFORMANCE GOALS AND THE CONTINUED SERVICE OF THE APPLICABLE
PARTICIPANT.  IN THE EVENT THAT THE COMMITTEE CONDITIONS THE GRANT OR VESTING OF
RESTRICTED STOCK UNITS UPON THE ATTAINMENT OF PERFORMANCE GOALS OR THE
ATTAINMENT OF PERFORMANCE GOALS AND THE CONTINUED SERVICE OF THE APPLICABLE
PARTICIPANT, THE COMMITTEE MAY, PRIOR TO OR AT THE TIME OF GRANT, DESIGNATE SUCH
AWARDS AS QUALIFIED PERFORMANCE-BASED AWARDS.  THE CONDITIONS FOR GRANT, VESTING
OR TRANSFERABILITY AND THE OTHER PROVISIONS OF RESTRICTED STOCK UNITS (INCLUDING
WITHOUT LIMITATION ANY PERFORMANCE GOALS) NEED NOT BE THE SAME WITH RESPECT TO
EACH PARTICIPANT.  AN AWARD OF RESTRICTED STOCK UNITS SHALL BE SETTLED AS AND
WHEN THE RESTRICTED STOCK UNITS VEST OR AT A LATER TIME SPECIFIED BY THE
COMMITTEE OR IN ACCORDANCE WITH AN ELECTION OF THE PARTICIPANT, IF THE COMMITTEE
SO PERMITS.

 

(II)           SUBJECT TO THE PROVISIONS OF THE PLAN AND THE APPLICABLE AWARD
AGREEMENT, DURING THE PERIOD, IF ANY, SET BY THE COMMITTEE, COMMENCING WITH THE
DATE OF SUCH RESTRICTED STOCK UNITS FOR WHICH SUCH VESTING RESTRICTIONS APPLY
AND UNTIL THE EXPIRATION OF SUCH VESTING RESTRICTIONS (THE “RESTRICTION
PERIOD”), THE PARTICIPANT SHALL NOT BE PERMITTED TO SELL, ASSIGN, TRANSFER,
PLEDGE OR OTHERWISE ENCUMBER RESTRICTED STOCK UNITS.

 

(III)          THE AWARD AGREEMENT FOR RESTRICTED STOCK UNITS SHALL SPECIFY
WHETHER, TO WHAT EXTENT AND ON WHAT TERMS AND CONDITIONS THE APPLICABLE
PARTICIPANT SHALL BE ENTITLED TO RECEIVE CURRENT OR DEFERRED PAYMENTS OF CASH,
COMMON STOCK OR OTHER PROPERTY CORRESPONDING TO THE DIVIDENDS PAYABLE ON THE
COMMON STOCK (SUBJECT TO SECTION 14(E) BELOW).

 

(IV)          EXCEPT AS OTHERWISE SET FORTH IN THE APPLICABLE AWARD AGREEMENT,
UPON A PARTICIPANT’S TERMINATION OF EMPLOYMENT FOR ANY REASON DURING THE
RESTRICTION PERIOD, ALL RESTRICTED STOCK UNITS STILL SUBJECT TO RESTRICTION
SHALL BE FORFEITED BY SUCH PARTICIPANT; PROVIDED, HOWEVER, THAT SUBJECT TO
SECTION 11(B), THE COMMITTEE SHALL HAVE THE DISCRETION TO WAIVE, IN WHOLE OR IN
PART, ANY OR ALL REMAINING RESTRICTIONS WITH RESPECT TO ANY OR ALL OF SUCH
PARTICIPANT’S RESTRICTED STOCK UNITS.

 


SECTION 8.  OTHER STOCK-BASED AWARDS

 

Other Awards of Common Stock and other Awards that are valued in whole or in
part by reference to, or are otherwise based upon or settled in, Common Stock,
including (without limitation), unrestricted stock, performance units, dividend
equivalents, and convertible debentures, may be granted under the Plan.

 


SECTION 9.  BONUS AWARDS

 


(A)           DETERMINATION OF AWARDS.  THE COMMITTEE SHALL DETERMINE THE TOTAL
AMOUNT OF BONUS AWARDS FOR EACH PLAN YEAR OR SUCH SHORTER PERFORMANCE PERIOD AS
THE COMMITTEE MAY ESTABLISH IN ITS SOLE DISCRETION.  PRIOR TO THE BEGINNING OF
THE PLAN YEAR OR SUCH SHORTER PERFORMANCE PERIOD AS THE COMMITTEE MAY ESTABLISH
IN ITS SOLE DISCRETION (OR SUCH LATER DATE AS MAY BE PRESCRIBED BY THE INTERNAL
REVENUE SERVICE UNDER SECTION 162(M) OF THE CODE), THE

 

 

 

15

--------------------------------------------------------------------------------


 

 


COMMITTEE SHALL ESTABLISH PERFORMANCE GOALS FOR BONUS AWARDS FOR THE PLAN YEAR
OR SUCH SHORTER PERIOD; PROVIDED, THAT SUCH PERFORMANCE GOALS MAY BE ESTABLISHED
AT A LATER DATE FOR PARTICIPANTS WHO ARE NOT “COVERED EMPLOYEES” (WITHIN THE
MEANING OF SECTION 162(M)(3) OF THE CODE).  BONUS AMOUNTS PAYABLE TO ANY
INDIVIDUAL PARTICIPANT WITH RESPECT TO A PLAN YEAR WILL BE LIMITED TO A MAXIMUM
OF $10 MILLION.  FOR PERFORMANCE PERIODS THAT ARE SHORTER THAN A PLAN YEAR, SUCH
$10 MILLION MAXIMUM MAY BE PRORATED IF SO DETERMINED BY THE COMMITTEE.


 


(B)           PAYMENT OF AWARDS.  BONUS AWARDS UNDER THE PLAN SHALL BE PAID IN
CASH OR IN SHARES OF COMMON STOCK (VALUED AT FAIR MARKET VALUE AS OF THE DATE OF
PAYMENT) AS DETERMINED BY THE COMMITTEE, AS SOON AS PRACTICABLE FOLLOWING THE
CLOSE OF THE PLAN YEAR OR SUCH SHORTER PERFORMANCE PERIOD AS THE COMMITTEE MAY
ESTABLISH.  IT IS INTENDED THAT A BONUS AWARD WILL BE PAID NO LATER THAN THE
FIFTEENTH (15TH) DAY OF THE THIRD MONTH FOLLOWING THE LATER OF:  (I) THE END OF
THE PARTICIPANT’S TAXABLE YEAR IN WHICH THE REQUIREMENTS FOR SUCH BONUS AWARD
HAVE BEEN SATISFIED BY THE PARTICIPANT OR (II) THE END OF THE COMPANY’S FISCAL
YEAR IN WHICH THE REQUIREMENTS FOR SUCH BONUS AWARD HAVE BEEN SATISFIED BY THE
PARTICIPANT.  THE COMMITTEE MAY AT ITS OPTION ESTABLISH PROCEDURES PURSUANT TO
WHICH PARTICIPANTS ARE PERMITTED TO DEFER THE RECEIPT OF BONUS AWARDS PAYABLE
HEREUNDER.  THE BONUS AWARD FOR ANY PLAN YEAR OR SUCH SHORTER PERFORMANCE PERIOD
TO ANY PARTICIPANT MAY BE REDUCED OR ELIMINATED BY THE COMMITTEE IN ITS
DISCRETION.


 


SECTION 10.  CHANGE IN CONTROL PROVISIONS

 


(A)           ADJUSTED AWARDS.  WITH RESPECT TO ALL ADJUSTED AWARDS, SUBJECT TO
PARAGRAPH (E) OF THIS SECTION 10, UNLESS OTHERWISE PROVIDED IN THE APPLICABLE
AWARD AGREEMENT, NOTWITHSTANDING ANY OTHER PROVISION OF THIS PLAN TO THE
CONTRARY, UPON A PARTICIPANT’S TERMINATION OF EMPLOYMENT, DURING THE TWO-YEAR
PERIOD FOLLOWING A CHANGE IN CONTROL, BY THE COMPANY OTHER THAN FOR CAUSE OR
DISABILITY OR BY THE PARTICIPANT FOR GOOD REASON (AS DEFINED BELOW):


 

(I)            ANY OPTIONS OUTSTANDING AS OF SUCH TERMINATION OF EMPLOYMENT
WHICH WERE OUTSTANDING AS OF THE DATE OF SUCH CHANGE IN CONTROL SHALL BE FULLY
EXERCISABLE AND VESTED AND SHALL REMAIN EXERCISABLE UNTIL THE LATER OF (I) THE
LAST DATE ON WHICH SUCH OPTION WOULD BE EXERCISABLE IN THE ABSENCE OF THIS
SECTION 10(A) AND (II) THE EARLIER OF (A) THE FIRST ANNIVERSARY OF SUCH CHANGE
IN CONTROL AND (B) EXPIRATION OF THE TERM OF SUCH OPTION;

 

(II)           THE RESTRICTIONS AND DEFERRAL LIMITATIONS APPLICABLE TO ANY
RESTRICTED STOCK SHALL LAPSE, AND SUCH RESTRICTED STOCK OUTSTANDING AS OF SUCH
TERMINATION OF EMPLOYMENT WHICH WERE OUTSTANDING AS OF THE DATE OF SUCH CHANGE
IN CONTROL SHALL BECOME FREE OF ALL RESTRICTIONS AND BECOME FULLY VESTED AND
TRANSFERABLE; AND

 

(III)          ALL RESTRICTED STOCK UNITS OUTSTANDING AS OF SUCH TERMINATION OF
EMPLOYMENT WHICH WERE OUTSTANDING AS OF THE DATE OF SUCH CHANGE IN CONTROL SHALL
BE CONSIDERED TO BE EARNED AND PAYABLE IN FULL, AND ANY RESTRICTIONS SHALL LAPSE
AND SUCH RESTRICTED STOCK UNITS SHALL BE SETTLED AS PROMPTLY AS IS PRACTICABLE
IN (SUBJECT TO SECTION 3(D)) THE FORM SET FORTH IN THE APPLICABLE AWARD
AGREEMENT.

 


(B)           IMPACT OF EVENT ON AWARDS OTHER THAN ADJUSTED AWARDS.  SUBJECT TO
PARAGRAPH (E) OF THIS SECTION 10, AND PARAGRAPH (D) OF SECTION 12, UNLESS
OTHERWISE PROVIDED IN ANY


 

 

 

 

16

--------------------------------------------------------------------------------


 

 


APPLICABLE AWARD AGREEMENT AND EXCEPT AS OTHERWISE PROVIDED IN PARAGRAPH (A) OF
THIS SECTION 10, IN CONNECTION WITH A CHANGE OF CONTROL, THE COMMITTEE MAY MAKE
SUCH ADJUSTMENTS AND/OR SETTLEMENTS OF OUTSTANDING AWARDS AS IT DEEMS
APPROPRIATE AND CONSISTENT WITH THE PLAN’S PURPOSES, INCLUDING, WITHOUT
LIMITATION, THE ACCELERATION OF VESTING OF AWARDS EITHER UPON A CHANGE OF
CONTROL OR UPON VARIOUS TERMINATIONS OF EMPLOYMENT FOLLOWING A CHANGE OF
CONTROL.  THE COMMITTEE MAY PROVIDE FOR SUCH ADJUSTMENTS AS A TERM OF THE AWARD
OR MAY MAKE SUCH ADJUSTMENTS FOLLOWING THE GRANTING OF THE AWARD.


 


(C)           DEFINITION OF CHANGE IN CONTROL.  FOR PURPOSES OF THE PLAN, UNLESS
OTHERWISE PROVIDED IN AN OPTION AGREEMENT OR OTHER AGREEMENT RELATING TO AN
AWARD, A “CHANGE IN CONTROL” SHALL MEAN THE HAPPENING OF ANY OF THE FOLLOWING
EVENTS:


 

(I)            THE ACQUISITION BY ANY INDIVIDUAL, ENTITY OR GROUP (A “PERSON”),
OTHER THAN THE COMPANY, OF BENEFICIAL OWNERSHIP OF EQUITY SECURITIES OF THE
COMPANY REPRESENTING MORE THAN 50% OF THE VOTING POWER OF THE THEN OUTSTANDING
EQUITY SECURITIES OF THE COMPANY ENTITLED TO VOTE GENERALLY IN THE ELECTION OF
DIRECTORS (THE “OUTSTANDING COMPANY VOTING SECURITIES”); PROVIDED, HOWEVER, THAT
ANY ACQUISITION THAT WOULD CONSTITUTE A CHANGE IN CONTROL UNDER THIS SUBSECTION
(I) THAT IS ALSO A BUSINESS COMBINATION SHALL BE DETERMINED EXCLUSIVELY UNDER
SUBSECTION (III) BELOW; OR

 

(II)           INDIVIDUALS WHO, AS OF THE EFFECTIVE DATE, CONSTITUTE THE BOARD
(THE “INCUMBENT DIRECTORS”) CEASE FOR ANY REASON TO CONSTITUTE AT LEAST A
MAJORITY OF THE BOARD; PROVIDED, HOWEVER, THAT ANY INDIVIDUAL BECOMING A
DIRECTOR SUBSEQUENT TO THE EFFECTIVE DATE, WHOSE ELECTION, OR NOMINATION FOR
ELECTION BY THE COMPANY’S STOCKHOLDERS, WAS APPROVED BY A VOTE OF AT LEAST A
MAJORITY OF THE INCUMBENT DIRECTORS AT SUCH TIME SHALL BECOME AN INCUMBENT
DIRECTOR, BUT EXCLUDING, FOR THIS PURPOSE, ANY SUCH INDIVIDUAL WHOSE INITIAL
ASSUMPTION OF OFFICE OCCURS AS A RESULT OF AN ACTUAL OR THREATENED ELECTION
CONTEST WITH RESPECT TO THE ELECTION OR REMOVAL OF DIRECTORS OR OTHER ACTUAL OR
THREATENED SOLICITATION OF PROXIES OR CONSENTS BY OR ON BEHALF OF A PERSON OTHER
THAN THE BOARD; OR

 

(III)          CONSUMMATION OF A REORGANIZATION, MERGER, CONSOLIDATION, SALE OR
OTHER DISPOSITION OF ALL OR SUBSTANTIALLY ALL OF THE ASSETS OF THE COMPANY, THE
PURCHASE OF ASSETS OR STOCK OF ANOTHER ENTITY, OR OTHER SIMILAR CORPORATE
TRANSACTION (A “BUSINESS COMBINATION”), IN EACH CASE, UNLESS IMMEDIATELY
FOLLOWING SUCH BUSINESS COMBINATION, (A) MORE THAN 50% OF THE RESULTING VOTING
POWER SHALL RESIDE IN OUTSTANDING COMPANY VOTING SECURITIES RETAINED BY THE
COMPANY’S STOCKHOLDERS IN THE BUSINESS COMBINATION AND/OR VOTING SECURITIES
RECEIVED BY SUCH STOCKHOLDERS IN THE BUSINESS COMBINATION ON ACCOUNT OF
OUTSTANDING COMPANY VOTING SECURITIES, AND (B) AT LEAST A MAJORITY OF THE
MEMBERS OF THE BOARD OF DIRECTORS (OR EQUIVALENT GOVERNING BODY, IF APPLICABLE)
OF THE ENTITY RESULTING FROM SUCH BUSINESS COMBINATION WERE INCUMBENT DIRECTORS
AT THE TIME OF THE INITIAL AGREEMENT, OR ACTION OF THE BOARD, PROVIDING FOR SUCH
BUSINESS COMBINATION; OR

 

(IV)          APPROVAL BY THE STOCKHOLDERS OF THE COMPANY OF A COMPLETE
LIQUIDATION OR DISSOLUTION OF THE COMPANY.

 

Notwithstanding the foregoing, the Separation shall not constitute a Change in
Control.  For the avoidance of doubt, with respect to Adjusted Awards, any
reference in an Award Agreement or

 

 

 

17

--------------------------------------------------------------------------------


 

 

the applicable IAC Long Term Incentive Plan to a “change in control,” “change of
control” or similar definition shall be deemed to refer to a Change of Control
hereunder.

 


(D)           FOR PURPOSES OF THIS SECTION 10, “GOOD REASON” MEANS (I) “GOOD
REASON” AS DEFINED IN ANY INDIVIDUAL AGREEMENT OR AWARD AGREEMENT TO WHICH THE
APPLICABLE PARTICIPANT IS A PARTY, OR (II) IF THERE IS NO SUCH INDIVIDUAL
AGREEMENT OR IF IT DOES NOT DEFINE GOOD REASON, WITHOUT THE PARTICIPANT’S PRIOR
WRITTEN CONSENT:  (A) A MATERIAL REDUCTION IN THE PARTICIPANT’S RATE OF ANNUAL
BASE SALARY FROM THE RATE OF ANNUAL BASE SALARY IN EFFECT FOR SUCH PARTICIPANT
IMMEDIATELY PRIOR TO THE CHANGE IN CONTROL, (B) A RELOCATION OF THE
PARTICIPANT’S PRINCIPAL PLACE OF BUSINESS MORE THAN 35 MILES FROM THE CITY IN
WHICH SUCH PARTICIPANT’S PRINCIPAL PLACE OF BUSINESS WAS LOCATED IMMEDIATELY
PRIOR TO THE CHANGE IN CONTROL OR (C) A MATERIAL AND DEMONSTRABLE ADVERSE CHANGE
IN THE NATURE AND SCOPE OF THE PARTICIPANT’S DUTIES FROM THOSE IN EFFECT
IMMEDIATELY PRIOR TO THE CHANGE IN CONTROL.  IN ORDER TO INVOKE A TERMINATION OF
EMPLOYMENT FOR GOOD REASON, A PARTICIPANT SHALL PROVIDE WRITTEN NOTICE TO THE
COMPANY OF THE EXISTENCE OF ONE OR MORE OF THE CONDITIONS DESCRIBED IN CLAUSES
(A) THROUGH (C) WITHIN 90 DAYS FOLLOWING THE PARTICIPANT’S KNOWLEDGE OF THE
INITIAL EXISTENCE OF SUCH CONDITION OR CONDITIONS, AND THE COMPANY SHALL HAVE 30
DAYS FOLLOWING RECEIPT OF SUCH WRITTEN NOTICE (THE “CURE PERIOD”) DURING WHICH
IT MAY REMEDY THE CONDITION.  IN THE EVENT THAT THE COMPANY FAILS TO REMEDY THE
CONDITION CONSTITUTING GOOD REASON DURING THE CURE PERIOD, THE PARTICIPANT MUST
TERMINATE EMPLOYMENT, IF AT ALL, WITHIN 90 DAYS FOLLOWING THE CURE PERIOD IN
ORDER FOR SUCH TERMINATION OF EMPLOYMENT TO CONSTITUTE A TERMINATION OF
EMPLOYMENT FOR GOOD REASON.


 


(E)           NOTWITHSTANDING THE FOREGOING, IF ANY AWARD IS SUBJECT TO
SECTION 409A OF THE CODE, THIS SECTION 10 SHALL BE APPLICABLE ONLY TO THE EXTENT
SPECIFICALLY PROVIDED IN THE AWARD AGREEMENT AND AS PERMITTED PURSUANT TO
SECTION 14(K).


 


SECTION 11.  QUALIFIED PERFORMANCE-BASED AWARDS; SECTION 16(B)XXX

 


(A)           THE PROVISIONS OF THIS PLAN ARE INTENDED TO ENSURE THAT ALL
OPTIONS AND STOCK APPRECIATION RIGHTS GRANTED HEREUNDER TO ANY PARTICIPANT WHO
IS OR MAY BE A “COVERED EMPLOYEE” (WITHIN THE MEANING OF SECTION 162(M)(3) OF
THE CODE) IN THE TAX YEAR IN WHICH SUCH OPTION OR STOCK APPRECIATION RIGHT IS
EXPECTED TO BE DEDUCTIBLE TO THE COMPANY QUALIFY FOR THE
SECTION 162(M) EXEMPTION, AND ALL SUCH AWARDS SHALL THEREFORE BE CONSIDERED
QUALIFIED PERFORMANCE-BASED AWARDS AND THIS PLAN SHALL BE INTERPRETED AND
OPERATED CONSISTENT WITH THAT INTENTION (INCLUDING, WITHOUT LIMITATION, TO
REQUIRE THAT ALL SUCH AWARDS BE GRANTED BY A COMMITTEE COMPOSED SOLELY OF
MEMBERS WHO SATISFY THE REQUIREMENTS FOR BEING “OUTSIDE DIRECTORS” FOR PURPOSES
OF THE SECTION 162(M) EXEMPTION (“OUTSIDE DIRECTORS”)).  WHEN GRANTING ANY AWARD
OTHER THAN AN OPTION OR STOCK APPRECIATION RIGHT, THE COMMITTEE MAY DESIGNATE
SUCH AWARD AS A QUALIFIED PERFORMANCE-BASED AWARD, BASED UPON A DETERMINATION
THAT (I) THE RECIPIENT IS OR MAY BE A “COVERED EMPLOYEE” (WITHIN THE MEANING OF
SECTION 162(M)(3) OF THE CODE) WITH RESPECT TO SUCH AWARD, AND (II) THE
COMMITTEE WISHES SUCH AWARD TO QUALIFY FOR THE SECTION 162(M) EXEMPTION, AND THE
TERMS OF ANY SUCH AWARD (AND OF THE GRANT THEREOF) SHALL BE CONSISTENT WITH SUCH
DESIGNATION (INCLUDING, WITHOUT LIMITATION, THAT ALL SUCH AWARDS BE GRANTED BY A
COMMITTEE COMPOSED SOLELY OF OUTSIDE DIRECTORS).


 


(B)           EACH QUALIFIED PERFORMANCE-BASED AWARD (OTHER THAN AN OPTION OR
STOCK APPRECIATION RIGHT) SHALL BE EARNED, VESTED AND PAYABLE (AS APPLICABLE)
ONLY UPON THE


 

 

 

 

18

--------------------------------------------------------------------------------


 

 


ACHIEVEMENT OF ONE OR MORE PERFORMANCE GOALS (AS CERTIFIED IN WRITING BY THE
COMMITTEE, EXCEPT IF COMPENSATION IS ATTRIBUTABLE SOLELY TO THE INCREASE IN THE
VALUE OF THE COMMON STOCK), TOGETHER WITH THE SATISFACTION OF ANY OTHER
CONDITIONS, SUCH AS CONTINUED EMPLOYMENT, AS THE COMMITTEE MAY DETERMINE TO BE
APPROPRIATE, AND NO QUALIFIED PERFORMANCE-BASED AWARD MAY BE AMENDED, NOR MAY
THE COMMITTEE EXERCISE ANY DISCRETIONARY AUTHORITY IT MAY OTHERWISE HAVE UNDER
THIS PLAN WITH RESPECT TO A QUALIFIED PERFORMANCE-BASED AWARD UNDER THIS PLAN,
IN ANY MANNER THAT WOULD CAUSE THE QUALIFIED PERFORMANCE-BASED AWARD TO CEASE TO
QUALIFY FOR THE SECTION 162(M) EXEMPTION; PROVIDED, HOWEVER, THAT (I) THE
COMMITTEE MAY PROVIDE, EITHER IN CONNECTION WITH THE GRANT OF THE APPLICABLE
AWARD OR BY AMENDMENT THEREAFTER, THAT ACHIEVEMENT OF SUCH PERFORMANCE GOALS
WILL BE WAIVED UPON THE DEATH OR DISABILITY OF THE PARTICIPANT OR UNDER ANY
OTHER CIRCUMSTANCE WITH RESPECT TO WHICH THE EXISTENCE OF SUCH POSSIBLE WAIVER
WILL NOT CAUSE THE AWARD TO FAIL TO QUALIFY FOR THE SECTION 162(M) EXEMPTION AS
OF THE GRANT DATE, AND (II) THE PROVISIONS OF SECTION 10 SHALL APPLY
NOTWITHSTANDING THIS SECTION 11(B).


 


(C)           THE FULL BOARD SHALL NOT BE PERMITTED TO EXERCISE AUTHORITY
GRANTED TO THE COMMITTEE TO THE EXTENT THAT THE GRANT OR EXERCISE OF SUCH
AUTHORITY WOULD CAUSE AN AWARD DESIGNATED AS A QUALIFIED PERFORMANCE-BASED AWARD
NOT TO QUALIFY FOR, OR TO CEASE TO QUALIFY FOR, THE SECTION 162(M) EXEMPTION.


 


(D)           THE PROVISIONS OF THIS PLAN ARE INTENDED TO ENSURE THAT NO
TRANSACTION UNDER THE PLAN IS SUBJECT TO (AND NOT EXEMPT FROM) THE SHORT-SWING
RECOVERY RULES OF SECTION 16(B) OF THE EXCHANGE ACT (“SECTION 16(B)”). 
ACCORDINGLY, THE COMPOSITION OF THE COMMITTEE SHALL BE SUBJECT TO SUCH
LIMITATIONS AS THE BOARD DEEMS APPROPRIATE TO PERMIT TRANSACTIONS PURSUANT TO
THIS PLAN TO BE EXEMPT (PURSUANT TO RULE 16B-3 PROMULGATED UNDER THE EXCHANGE
ACT) FROM SECTION 16(B), AND NO DELEGATION OF AUTHORITY BY THE COMMITTEE SHALL
BE PERMITTED IF SUCH DELEGATION WOULD CAUSE ANY SUCH TRANSACTION TO BE SUBJECT
TO (AND NOT EXEMPT FROM) SECTION 16(B).


 


SECTION 12.  TERM, AMENDMENT AND TERMINATION

 


(A)           EFFECTIVENESS.  THE PLAN SHALL BE EFFECTIVE AS OF THE DATE (THE
“EFFECTIVE DATE”) IT IS ADOPTED BY THE BOARD, SUBJECT TO THE APPROVAL BY THE
HOLDERS OF AT LEAST A MAJORITY OF THE VOTING POWER REPRESENTED BY OUTSTANDING
CAPITAL STOCK OF THE COMPANY THAT IS ENTITLED GENERALLY TO VOTE IN THE ELECTION
OF DIRECTORS.


 


(B)           TERMINATION.  THE PLAN WILL TERMINATE ON THE TENTH ANNIVERSARY OF
THE EFFECTIVE DATE.  AWARDS OUTSTANDING AS OF SUCH DATE SHALL NOT BE AFFECTED OR
IMPAIRED BY THE TERMINATION OF THE PLAN.


 


(C)           AMENDMENT OF PLAN.  THE BOARD MAY AMEND, ALTER, OR DISCONTINUE THE
PLAN, BUT NO AMENDMENT, ALTERATION OR DISCONTINUATION SHALL BE MADE WHICH WOULD
MATERIALLY IMPAIR THE RIGHTS OF THE PARTICIPANT WITH RESPECT TO A PREVIOUSLY
GRANTED AWARD WITHOUT SUCH PARTICIPANT’S CONSENT, EXCEPT SUCH AN AMENDMENT MADE
TO COMPLY WITH APPLICABLE LAW, INCLUDING WITHOUT LIMITATION SECTION 409A OF THE
CODE, STOCK EXCHANGE RULES OR ACCOUNTING RULES.  IN ADDITION, NO SUCH AMENDMENT
SHALL BE MADE WITHOUT THE APPROVAL OF THE COMPANY’S STOCKHOLDERS TO THE EXTENT
SUCH APPROVAL IS REQUIRED BY APPLICABLE LAW OR THE LISTING STANDARDS OF THE
APPLICABLE EXCHANGE.


 


 

 

 

 

19

--------------------------------------------------------------------------------


 

 


(D)           AMENDMENT OF AWARDS.  SUBJECT TO SECTION 5(D), THE COMMITTEE MAY
UNILATERALLY AMEND THE TERMS OF ANY AWARD THERETOFORE GRANTED, BUT NO SUCH
AMENDMENT SHALL CAUSE A QUALIFIED PERFORMANCE-BASED AWARD TO CEASE TO QUALIFY
FOR THE SECTION 162(M) EXEMPTION OR WITHOUT THE PARTICIPANT’S CONSENT MATERIALLY
IMPAIR THE RIGHTS OF ANY PARTICIPANT WITH RESPECT TO AN AWARD, EXCEPT SUCH AN
AMENDMENT MADE TO CAUSE THE PLAN OR AWARD TO COMPLY WITH APPLICABLE LAW, STOCK
EXCHANGE RULES OR ACCOUNTING RULES.


 


SECTION 13.  UNFUNDED STATUS OF PLAN

 

It is presently intended that the Plan constitute an “unfunded” plan for
incentive and deferred compensation.  The Committee may authorize the creation
of trusts or other arrangements to meet the obligations created under the Plan
to deliver Common Stock or make payments; provided, however, that unless the
Committee otherwise determines, the existence of such trusts or other
arrangements is consistent with the “unfunded” status of the Plan.

 


SECTION 14.  GENERAL PROVISIONS

 


(A)           CONDITIONS FOR ISSUANCE.  THE COMMITTEE MAY REQUIRE EACH PERSON
PURCHASING OR RECEIVING SHARES PURSUANT TO AN AWARD TO REPRESENT TO AND AGREE
WITH THE COMPANY IN WRITING THAT SUCH PERSON IS ACQUIRING THE SHARES WITHOUT A
VIEW TO THE DISTRIBUTION THEREOF.  THE CERTIFICATES FOR SUCH SHARES MAY INCLUDE
ANY LEGEND WHICH THE COMMITTEE DEEMS APPROPRIATE TO REFLECT ANY RESTRICTIONS ON
TRANSFER.  NOTWITHSTANDING ANY OTHER PROVISION OF THE PLAN OR AGREEMENTS MADE
PURSUANT THERETO, THE COMPANY SHALL NOT BE REQUIRED TO ISSUE OR DELIVER ANY
CERTIFICATE OR CERTIFICATES FOR SHARES UNDER THE PLAN PRIOR TO FULFILLMENT OF
ALL OF THE FOLLOWING CONDITIONS:  (I) LISTING OR APPROVAL FOR LISTING UPON
NOTICE OF ISSUANCE, OF SUCH SHARES ON THE APPLICABLE EXCHANGE; (II) ANY
REGISTRATION OR OTHER QUALIFICATION OF SUCH SHARES OF THE COMPANY UNDER ANY
STATE OR FEDERAL LAW OR REGULATION, OR THE MAINTAINING IN EFFECT OF ANY SUCH
REGISTRATION OR OTHER QUALIFICATION WHICH THE COMMITTEE SHALL, IN ITS ABSOLUTE
DISCRETION UPON THE ADVICE OF COUNSEL, DEEM NECESSARY OR ADVISABLE; AND
(III) OBTAINING ANY OTHER CONSENT, APPROVAL, OR PERMIT FROM ANY STATE OR FEDERAL
GOVERNMENTAL AGENCY WHICH THE COMMITTEE SHALL, IN ITS ABSOLUTE DISCRETION AFTER
RECEIVING THE ADVICE OF COUNSEL, DETERMINE TO BE NECESSARY OR ADVISABLE.


 


(B)           ADDITIONAL COMPENSATION ARRANGEMENTS.  NOTHING CONTAINED IN THE
PLAN SHALL PREVENT THE COMPANY OR ANY SUBSIDIARY OR AFFILIATE FROM ADOPTING
OTHER OR ADDITIONAL COMPENSATION ARRANGEMENTS FOR ITS EMPLOYEES.


 


(C)           NO CONTRACT OF EMPLOYMENT.  THE PLAN SHALL NOT CONSTITUTE A
CONTRACT OF EMPLOYMENT, AND ADOPTION OF THE PLAN SHALL NOT CONFER UPON ANY
EMPLOYEE ANY RIGHT TO CONTINUED EMPLOYMENT, NOR SHALL IT INTERFERE IN ANY WAY
WITH THE RIGHT OF THE COMPANY OR ANY SUBSIDIARY OR AFFILIATE TO TERMINATE THE
EMPLOYMENT OF ANY EMPLOYEE AT ANY TIME.


 


(D)           REQUIRED TAXES.  NO LATER THAN THE DATE AS OF WHICH AN AMOUNT
FIRST BECOMES INCLUDIBLE IN THE GROSS INCOME OF A PARTICIPANT FOR FEDERAL,
STATE, LOCAL OR FOREIGN INCOME OR EMPLOYMENT OR OTHER TAX PURPOSES WITH RESPECT
TO ANY AWARD UNDER THE PLAN, SUCH PARTICIPANT SHALL PAY TO THE COMPANY, OR MAKE
ARRANGEMENTS SATISFACTORY TO THE COMPANY REGARDING THE PAYMENT OF, ANY FEDERAL,
STATE, LOCAL OR FOREIGN TAXES OF ANY KIND REQUIRED BY LAW TO BE WITHHELD WITH
RESPECT TO SUCH AMOUNT.  IF DETERMINED BY THE COMPANY, WITHHOLDING OBLIGATIONS
MAY BE


 

 

 

 

20

--------------------------------------------------------------------------------


 

 


SETTLED WITH COMMON STOCK, INCLUDING COMMON STOCK THAT IS PART OF THE AWARD THAT
GIVES RISE TO THE WITHHOLDING REQUIREMENT.  THE OBLIGATIONS OF THE COMPANY UNDER
THE PLAN SHALL BE CONDITIONAL ON SUCH PAYMENT OR ARRANGEMENTS, AND THE COMPANY
AND ITS AFFILIATES SHALL, TO THE EXTENT PERMITTED BY LAW, HAVE THE RIGHT TO
DEDUCT ANY SUCH TAXES FROM ANY PAYMENT OTHERWISE DUE TO SUCH PARTICIPANT.  THE
COMMITTEE MAY ESTABLISH SUCH PROCEDURES AS IT DEEMS APPROPRIATE, INCLUDING
MAKING IRREVOCABLE ELECTIONS, FOR THE SETTLEMENT OF WITHHOLDING OBLIGATIONS WITH
COMMON STOCK.


 


(E)           LIMITATION ON DIVIDEND REINVESTMENT AND DIVIDEND EQUIVALENTS. 
REINVESTMENT OF DIVIDENDS IN ADDITIONAL RESTRICTED STOCK AT THE TIME OF ANY
DIVIDEND PAYMENT, AND THE PAYMENT OF SHARES WITH RESPECT TO DIVIDENDS TO
PARTICIPANTS HOLDING AWARDS OF RESTRICTED STOCK UNITS, SHALL ONLY BE PERMISSIBLE
IF SUFFICIENT SHARES ARE AVAILABLE UNDER SECTION 3 FOR SUCH REINVESTMENT OR
PAYMENT (TAKING INTO ACCOUNT THEN OUTSTANDING AWARDS).  IN THE EVENT THAT
SUFFICIENT SHARES ARE NOT AVAILABLE FOR SUCH REINVESTMENT OR PAYMENT, SUCH
REINVESTMENT OR PAYMENT SHALL BE MADE IN THE FORM OF A GRANT OF RESTRICTED STOCK
UNITS EQUAL IN NUMBER TO THE SHARES THAT WOULD HAVE BEEN OBTAINED BY SUCH
PAYMENT OR REINVESTMENT, THE TERMS OF WHICH RESTRICTED STOCK UNITS SHALL PROVIDE
FOR SETTLEMENT IN CASH AND FOR DIVIDEND EQUIVALENT REINVESTMENT IN FURTHER
RESTRICTED STOCK UNITS ON THE TERMS CONTEMPLATED BY THIS SECTION 14(E).


 


(F)            DESIGNATION OF DEATH BENEFICIARY.  THE COMMITTEE SHALL ESTABLISH
SUCH PROCEDURES AS IT DEEMS APPROPRIATE FOR A PARTICIPANT TO DESIGNATE A
BENEFICIARY TO WHOM ANY AMOUNTS PAYABLE IN THE EVENT OF SUCH PARTICIPANT’S DEATH
ARE TO BE PAID OR BY WHOM ANY RIGHTS OF SUCH ELIGIBLE INDIVIDUAL, AFTER SUCH
PARTICIPANT’S DEATH, MAY BE EXERCISED.


 


(G)           SUBSIDIARY EMPLOYEES.  IN THE CASE OF A GRANT OF AN AWARD TO ANY
EMPLOYEE OF A SUBSIDIARY OF THE COMPANY, THE COMPANY MAY, IF THE COMMITTEE SO
DIRECTS, ISSUE OR TRANSFER THE SHARES, IF ANY, COVERED BY THE AWARD TO THE
SUBSIDIARY, FOR SUCH LAWFUL CONSIDERATION AS THE COMMITTEE MAY SPECIFY, UPON THE
CONDITION OR UNDERSTANDING THAT THE SUBSIDIARY WILL TRANSFER THE SHARES TO THE
EMPLOYEE IN ACCORDANCE WITH THE TERMS OF THE AWARD SPECIFIED BY THE COMMITTEE
PURSUANT TO THE PROVISIONS OF THE PLAN.  ALL SHARES UNDERLYING AWARDS THAT ARE
FORFEITED OR CANCELED SHOULD REVERT TO THE COMPANY.


 


(H)           GOVERNING LAW AND INTERPRETATION.  THE PLAN AND ALL AWARDS MADE
AND ACTIONS TAKEN THEREUNDER SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE
WITH THE LAWS OF THE STATE OF DELAWARE, WITHOUT REFERENCE TO PRINCIPLES OF
CONFLICT OF LAWS.  THE CAPTIONS OF THIS PLAN ARE NOT PART OF THE PROVISIONS
HEREOF AND SHALL HAVE NO FORCE OR EFFECT.


 


(I)            NON-TRANSFERABILITY.  EXCEPT AS OTHERWISE PROVIDED IN
SECTION 5(J) OR BY THE COMMITTEE, AWARDS UNDER THE PLAN ARE NOT TRANSFERABLE
EXCEPT BY WILL OR BY LAWS OF DESCENT AND DISTRIBUTION.


 


(J)            FOREIGN EMPLOYEES AND FOREIGN LAW CONSIDERATIONS.  THE COMMITTEE
MAY GRANT AWARDS TO ELIGIBLE INDIVIDUALS WHO ARE FOREIGN NATIONALS, WHO ARE
LOCATED OUTSIDE THE UNITED STATES OR WHO ARE NOT COMPENSATED FROM A PAYROLL
MAINTAINED IN THE UNITED STATES, OR WHO ARE OTHERWISE SUBJECT TO (OR COULD CAUSE
THE COMPANY TO BE SUBJECT TO) LEGAL OR REGULATORY PROVISIONS OF COUNTRIES OR
JURISDICTIONS OUTSIDE THE UNITED STATES, ON SUCH TERMS AND CONDITIONS DIFFERENT
FROM THOSE SPECIFIED IN THE PLAN AS MAY, IN THE JUDGMENT OF THE COMMITTEE, BE

 

 

 

21

--------------------------------------------------------------------------------


 

 


NECESSARY OR DESIRABLE TO FOSTER AND PROMOTE ACHIEVEMENT OF THE PURPOSES OF THE
PLAN, AND, IN FURTHERANCE OF SUCH PURPOSES, THE COMMITTEE MAY MAKE SUCH
MODIFICATIONS, AMENDMENTS, PROCEDURES, OR SUBPLANS AS MAY BE NECESSARY OR
ADVISABLE TO COMPLY WITH SUCH LEGAL OR REGULATORY PROVISIONS.


 


(K)           SECTION 409A OF THE CODE.  IT IS THE INTENTION OF THE COMPANY THAT
NO AWARD SHALL BE “DEFERRED COMPENSATION” SUBJECT TO SECTION 409A OF THE CODE,
UNLESS AND TO THE EXTENT THAT THE COMMITTEE SPECIFICALLY DETERMINES OTHERWISE AS
PROVIDED IN THE IMMEDIATELY FOLLOWING SENTENCE, AND THE PLAN AND THE TERMS AND
CONDITIONS OF ALL AWARDS SHALL BE INTERPRETED ACCORDINGLY.  THE TERMS AND
CONDITIONS GOVERNING ANY AWARDS THAT THE COMMITTEE DETERMINES WILL BE SUBJECT TO
SECTION 409A OF THE CODE, INCLUDING ANY RULES FOR ELECTIVE OR MANDATORY DEFERRAL
OF THE DELIVERY OF CASH OR SHARES PURSUANT THERETO AND ANY RULES REGARDING
TREATMENT OF SUCH AWARDS IN THE EVENT OF A CHANGE IN CONTROL, SHALL BE SET FORTH
IN THE APPLICABLE AWARD AGREEMENT, AND SHALL COMPLY IN ALL RESPECTS WITH
SECTION 409A OF THE CODE.  NOTWITHSTANDING ANY OTHER PROVISION OF THE PLAN TO
THE CONTRARY, WITH RESPECT TO ANY AWARD THAT CONSTITUTES A “NONQUALIFIED
DEFERRED COMPENSATION PLAN” SUBJECT TO SECTION 409A OF THE CODE, ANY PAYMENTS
(WHETHER IN CASH, SHARES OR OTHER PROPERTY) TO BE MADE WITH RESPECT TO THE AWARD
UPON THE PARTICIPANT’S TERMINATION OF EMPLOYMENT SHALL BE DELAYED UNTIL THE
FIRST DAY OF THE SEVENTH MONTH FOLLOWING THE PARTICIPANT’S TERMINATION OF
EMPLOYMENT IF THE PARTICIPANT IS A “SPECIFIED EMPLOYEE” WITHIN THE MEANING OF
SECTION 409A OF THE CODE.


 


(L)            EMPLOYEE MATTERS AGREEMENT.  NOTWITHSTANDING ANYTHING IN THIS
PLAN TO THE CONTRARY, TO THE EXTENT THAT THE TERMS OF THIS PLAN ARE INCONSISTENT
WITH THE TERMS OF AN ADJUSTED AWARD, THE TERMS OF THE ADJUSTED AWARD SHALL BE
GOVERNED BY THE EMPLOYEE MATTERS AGREEMENT, THE APPLICABLE IAC LONG-TERM
INCENTIVE PLAN AND THE AWARD AGREEMENT ENTERED INTO THEREUNDER.


 


 


 


 

 

 

22

--------------------------------------------------------------------------------